--------------------------------------------------------------------------------


  AGREEMENT AND PLAN OF MERGER   among   IRELAND INC.   CBI ACQUISITION INC.    
COLUMBUS BRINE INC.   JOHN T. ARKOOSH   WILLIAM MAGHAN   and   LAWRENCE E.
CHIZMAR JR.     Dated as of December 14, 2007  


--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

     This Agreement and Plan of Merger (this “Agreement”) is entered into as of
December 14, 2007, among Ireland Inc., a Nevada corporation (“Ireland”), CBI
Acquisition Inc., a Nevada corporation and a wholly-owned subsidiary of Ireland
(“Sub”), Columbus Brine Inc., a Nevada corporation (“CBI”), John T. Arkoosh,
William Maghan and Lawrence E. Chizmar Jr. (Messrs. Arkoosh, Maghan and Chizmar
being hereinafter referred to collectively as the “CBI Principals”).

RECITALS

     A.      The Boards of Directors of CBI and Ireland, and the sole
shareholder of Sub, have deemed it advisable that CBI and Ireland combine their
operations by a merger of CBI into Sub, under the terms and conditions
hereinafter set forth (the “Merger”).

     B.      The Boards of Directors of CBI and Ireland, and the sole
shareholder of Sub, have approved and adopted this Agreement and the Merger
Agreement (as defined below) and intend that the Merger qualify for federal
income tax purposes as a reorganization within the meaning of Section
368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the “Code”).

     In consideration of the mutual representations, warranties, covenants and
agreements herein contained and subject to the conditions and other terms herein
contained, the parties hereto agree as follows:

ARTICLE I

THE MERGER

     Section 1.1      Actions to be Taken. Upon performance (or waiver) of all
covenants and obligations of the parties contained herein, and upon fulfillment
(or waiver) of all conditions to the obligations of the parties contained
herein, at the Effective Time (as defined below) and pursuant to the Nevada
Revised Statutes (the “NRS”) the following will occur:

          (a)      CBI will be merged with and into Sub in accordance with
Section 368(a)(1)(A) of the Code and applicable provisions of the NRS. Sub will
be the surviving entity (the “Surviving Entity”), and the separate existence and
corporate organization of CBI will cease, and thereupon CBI and Sub will be a
single entity, a Nevada corporation;

          (b)      Sub, as the Surviving Entity, will succeed, insofar as
permitted by law, to all rights, assets, liabilities and obligations of CBI in
accordance with the NRS;

          (c)      the Articles of Incorporation and Bylaws of Sub will be the
Articles of Incorporation and Bylaws of the Surviving Entity until amended as
provided by law;

          (d)      The officers and the directors of Sub will be the initial
officers and directors of the Surviving Entity at and after the Effective Time,
to hold that position in accordance with the Articles of Incorporation and
Bylaws of Surviving Entity .

-1-

--------------------------------------------------------------------------------

          (e)      As soon as practicable after each condition to the
obligations of Ireland, Sub and CBI hereunder has been satisfied or waived, the
Articles of Merger, in a form properly completed and executed in accordance with
the NRS (the “Articles of Merger”) will be filed with the Secretary of State of
the State of Nevada. The Merger will become effective at the time and on the
date the Articles of Merger are so filed, provided that the filing date shall
not be later than January 31, 2008 without the prior written consent of CBI,
Ireland and Sub. The date and time when the Merger becomes effective is referred
to herein as the “Effective Time.”

     Section 1.2      Interests in Surviving Entity. Following the Effective
Time, all issued and outstanding shares of Common Stock of Sub will continue to
be fully paid issued and outstanding shares of the Surviving Entity. Each
certificate of Sub evidencing ownership of any such shares will continue to
evidence ownership of the ownership interest in the Surviving Entity.

     Section 1.3      Conversion or Cancellation of CBI Capital Stock.

          (a)      At the Effective time, all issued and outstanding shares of
Common Stock of CBI (“CBI Capital Stock”) shall be deemed converted into a
shares of Common Stock of Ireland, $0.001 par value per share (“Ireland Common
Stock”), The maximum number of shares of Ireland Common Stock to be issued by
Ireland in connection with the Merger (rounded to the nearest whole share, the
“Maximum Ireland Merger Shares”) shall be determined by dividing (i) $20,000,000
by (ii) the Exchange Price. The “Exchange Price” shall be equal to the average
daily closing price of the Ireland Common Stock as quoted by the OTC Bulletin
Board for the sixty (60) consecutive calendar days ending prior to January 15,
2008 (the “Average Closing Price”); provided, however, that if the Average
Closing Price is less than $0.25 per share, then the Average Closing Price for
purposes of this Agreement shall be deemed to be $0.25 per share, and if the
Average Closing Price is more than $2.00 per share, then the Average Closing
Price for purposes of this Agreement shall be deemed to be $2.00 per share. A
sample of the method for calculating the Exchange Price is attached hereto as
Exhibit B.

          (b)      At the Effective Time, by virtue of the Merger and without
any action on the part of any holder thereof, each share of the CBI Capital
Stock, issued and outstanding immediately prior to the Effective Time (other
than any shares cancelled or retired pursuant to Section 1.3(d) and other than
Dissenting Shares (as defined below)) will cease to be outstanding and will be
converted into: the right to receive that number of shares of Ireland Common
Stock, as is determined by a ratio (the “Exchange Ratio”), the numerator of
which shall be the Maximum Ireland Merger Shares and the denominator of which is
equal to the number of shares of CBI Capital Stock outstanding immediately
before the Effective Time. The Exchange Ratio will be adjusted to reflect fully
the effect of any stock split, reverse split, stock dividend (including any
dividend or distribution of securities convertible into Ireland Common Stock or
CBI Capital Stock), reorganization, recapitalization or other like change with
respect to the capital stock of Ireland or CBI which occurs, or with respect to
which the record date occurs, after the date hereof and prior to the Effective
Time. A sample calculation of the Exchange Ratio is attached hereto as Exhibit
B.

          (c)      Together with the shares of Ireland Common Stock to be issued
to each CBI shareholder (other than the holders of Dissenting Shares (as defined
below)) in accordance with Section 1.3(b) (the “Ireland Merger Shares”), Ireland
shall issue one share purchase warrant (each an

-2-

--------------------------------------------------------------------------------

“Ireland Merger Warrant”) for every two Ireland Merger Shares to be issued to
such CBI shareholder. Each Ireland Merger Warrant shall entitle the holder
thereof to purchase one additional share of Ireland Common Stock at an exercise
price equal to 125% of the Exchange Price, for a period of 5 years from the
Closing Date on the terms, and subject to the conditions, set out in the form of
Warrant Certificate attached as Exhibit A. . The Ireland Merger Warrants and the
Ireland Merger Shares are hereinafter collectively referred to as the “Merger
Securities.”

          (d)      Each share of CBI Capital Stock which, immediately prior to
the Effective Time, was issued and held in the treasury of CBI or was issued and
outstanding and held by Ireland, Sub, CBI or any subsidiary of CBI will be
cancelled or retired and no issuance of Merger Securities or other payment will
be made with respect thereto.

          (e)      Notwithstanding anything in this Agreement to the contrary,
shares of CBI Capital Stock owned by any CBI shareholder who is a dissenter (as
provided in Section 92A.300-92A.500 of the NRS) or who remains eligible at the
Effective Time to become a dissenter (collectively, the “Dissenting Shares”)
will not (except as provided below) be converted into or represent a right to
receive any Merger Securities, and the holders thereof will be entitled only to
such rights as are granted by the NRS. Each holder of Dissenting Shares who
becomes entitled to payment therefore pursuant to the NRS will receive payment
from the Surviving Entity in accordance with the NRS; provided, however, that
(i) if any such holder of Dissenting Shares shall have failed to establish his
entitlement to dissenter’s rights as provided in the NRS, (ii) if any such
holder of Dissenting Shares shall have effectively withdrawn his demand for
purchase thereof or lost his right to purchase and payment therefore under the
NRS, or (iii) if neither any holder of Dissenting Shares nor the Surviving
Entity shall have filed a petition demanding a determination of the value of all
Dissenting Shares within the time provided in the NRS, such holder or holders
(as the case may be) shall forfeit the right to demand repurchase with respect
to such shares of CBI Capital Stock and such shares of CBI Capital Stock shall
thereupon be deemed to have been converted, as of the Effective Time, into and
represent the right to receive Merger Securities, without interest thereon, as
provided in Sections 1.3(b) and 1.3(c) . CBI will give Ireland prompt notice of
any written demands for purchase and any other instruments served pursuant to
Sections 92A.300-92A.500 of the NRS and received by CBI and will cooperate with
Ireland in any negotiations or proceedings with respect to demands for purchase
under the NRS. CBI will not, without the written consent of Ireland, voluntarily
make any payment with respect to any demands for purchase or offer to settle or
settle any such demands.

     Section 1.4      No Fractional Interests. Fractional interests in the
Merger Securities to be issued pursuant to Sections 1.3(b) and 1.3(c) will be
rounded up to the next share or warrant amount for each holder of shares of CBI
Capital Stock who would otherwise have been entitled pursuant to Sections 1.3(b)
and 1.3(c) to a fraction of a, Ireland Merger Share or a fraction of an Ireland
Merger Warrant.

     Section 1.5      CBI Stock Options. Provided that the total number of
shares of CBI Capital Stock issuable upon the exercise of all CBI Options (as
defined in Section 2.2 below) outstanding at the Effective Time does not exceed
81,100 shares of CBI Capital Stock, at the Effective Time, all CBI Options
outstanding at that time will, by virtue of the Merger and without any further
action on the part of CBI or the holder of any such option, be assumed by

-3-

--------------------------------------------------------------------------------

Ireland and each such option assumed by Ireland will be exercisable upon the
same terms and conditions as under the existing agreements covering such option,
except that (a) each such option will be exercisable for that whole number of
shares of Ireland Common Stock (rounded up to the nearest whole share) that is
equal to the number of shares of CBI Capital Stock issuable upon the exercise of
such option immediately prior to the Effective Time multiplied by the Exchange
Ratio, and (b) the exercise price for each share of Ireland Common Stock
issuable upon the exercise of such option after the Effective Time will be equal
to the exercise price of such option immediately prior to the Effective Time
divided by the Exchange Ratio (with the exercise price per share, as so
determined, to be rounded upward to the nearest full cent). From and after the
Effective Time, all references to CBI in any agreements covering such options
will be deemed to refer to Ireland. The assumption of CBI Options under this
Section 1.5 is intended to constitute an assumption of stock options in a
transaction to which Section 424(a) of the Code applies, and this Section 1.5
shall be interpreted and applied in a manner consistent with such intent.
Notwithstanding anything in this Agreement to the contrary, the holder of any
CBI Options that remain outstanding at the Effective Time shall not be entitled
to receive any Ireland Merger Warrants upon the exercise of such CBI Options and
shall only be entitled to receive those shares of Ireland Common Stock as set
out in this Section 1.5.

     Section 1.6      Issuance and Delivery of Merger Securities.

          (a)      After the Effective Time, each holder of CBI Capital Stock
(other than the holders of Dissenting Shares) will be entitled to exchange his,
her or its certificates representing shares of CBI Capital Stock converted
pursuant to Section 1.3(b) hereof (the “Old Certificates”) for one New
Certificate representing the total number of Ireland Merger Shares to which such
holder of CBI Capital Stock is entitled pursuant to Section 1.3(b) hereof and
one Merger Warrant Certificate representing the total number of Ireland Merger
Warrants to which such holder is entitled pursuant to Section 1.3(c) hereof by:

               (i)      Delivering to Ireland Old Certificates representing all
of the shares of CBI Capital Stock owned by him, her or it, immediately prior to
the Effective Time, duly endorsed in blank, or accompanied by duly executed
stock powers duly endorsed in blank, in each case in proper form for transfer,
with signatures guaranteed, and, if applicable, with all stock transfer and any
other required documentary stamps affixed thereto and with proper instructions
to allow Ireland’s transfer agent to issue a share certificate (a “New
Certificate”) representing the total number of Ireland Merger Shares into which
his, her or its shares of CBI Capital Stock have been converted pursuant to
Section 1.3(b) hereof; and

               (ii)      Delivering to Ireland a duly completed and duly
executed Certificate of Qualified Investor in the form attached as Exhibit C or
a duly complete and Duly executed form of proxy providing substantially the same
covenants, agreements, representations and warranties in favor of Ireland, Sub
and CBI as are contained in such Certificate of Qualified Investor. .

     Upon the delivery of the documents set out in this Section 1.6(a), Ireland
shall cause the issuance of one New Certificate representing the total number of
Ireland Merger Shares, and one Merger Warrant Certificate representing the total
number of Ireland Merger Warrants, to which such former holder of CBI Capital
stock is entitled pursuant to Sections 1.3(b) and 1.3(c) hereof.

-4-

--------------------------------------------------------------------------------

          (b)      Until Old Certificates have been surrendered and exchanged as
provided for in Section 1.6(a), each outstanding Old Certificate will be deemed
for all corporate purposes of Ireland, other than the payment of dividends or
any distributions, to evidence ownership of the number of Ireland Merger Shares
into which the number of shares of CBI Capital Stock shown thereon have been
converted pursuant to Section 1.3(b) hereof. No dividends or other distributions
declared on Ireland Common Stock will be paid to persons otherwise entitled to
receive the same until the Old Certificates have been surrendered in exchange
for New Certificates in the manner provided in Section 1.6(a), but upon such
surrender, such dividends or other distributions will be paid to such persons in
accordance with the terms of such securities. In no event will the persons
entitled to receive such dividends or other distributions be entitled to receive
interest on such dividends or other distributions. From and after the Effective
Time, Ireland will, however, be entitled to treat Old Certificates which have
not yet been surrendered for exchange as evidencing the ownership of the number
of shares of Ireland Common Stock into which the shares of CBI Capital Stock
represented by such Old Certificates will have been converted, notwithstanding
any failure to surrender such Old Certificates.

          (c)      No transfer taxes will be payable by any shareholder of CBI
in connection with the exchange of Old Certificates for New Certificates and
Merger Warrant Certificates, except that if any New Certificate or Merger
Warrant Certificate is to be issued in a name other than that in which the Old
Certificate surrendered in exchange therefore is registered, it will be a
condition of such exchange that the person requesting such exchange will pay to
Ireland any transfer or other taxes required by reason of the issuance of the
New Certificate or Merger Warrant Certificate in a name other than the
registered holder of the Old Certificate, or will establish to the reasonable
satisfaction of Ireland that such tax has been paid or is not applicable.

          (d)      If outstanding Old Certificates are not surrendered prior to
two years after the Effective Time (or, in any particular case, prior to such
earlier date on which dividends or other distributions, if any, would otherwise
escheat to or become the property of any governmental unit or agency), the
amount of dividends and other distributions, if any, which have become payable
and which thereafter become payable on shares of Ireland Common Stock evidenced
by such Old Certificates as provided herein will, to the extent permitted by
applicable law, become the property of the Surviving Entity (and, to the extent
not in its possession, will be paid over to it by Ireland), free and clear of
all claims or interest of any person previously entitled thereto.

     Section 1.7      Stock Transfer Books. At the Effective Time, the stock
transfer books of CBI will be closed and no transfer of CBI Capital Stock will
thereafter be made.

     Section 1.8      Shareholders’ Vote.

          (a)      As soon as practicable after the execution of this Agreement
and preparation of a mutually acceptable proxy and Proxy Statement in accordance
with Section 7.1, the Board of Directors of CBI will duly call, and cause to be
held, a special vote of the shareholders of CBI (the “CBI Special Vote”) for the
purpose of approving this Agreement and the Merger and will recommend the
approval of this Agreement and the Merger to the CBI shareholders, which
recommendation shall not be withheld, withdrawn or modified unless, in the good
faith judgment of the CBI Board of Directors based on the advice of its legal
counsel set forth in a written opinion or memorandum, a copy of which shall be
delivered by CBI to Ireland,

-5-

--------------------------------------------------------------------------------

such action is required to comply with the fiduciary duties of the CBI Board of
Directors under applicable law.

          (b)      Ireland and CBI will coordinate and cooperate with respect to
the timing of the CBI Special Vote. Ireland shall prepare a Proxy Statement as
described in Section 7.1 below, with the assistance and cooperation of CBI,
which Proxy Statement shall include such written disclosure to the CBI
shareholders as shall be required, in the reasonable determination of legal
counsel to Ireland, to assure that the issuance of the Merger Securities to the
shareholders of CBI as described in this Agreement is exempt from the
registration requirements of the Securities Act of 1933, as amended, and any
applicable state law. Unless extended by the mutual written consent of CBI, Sub
and Ireland, Ireland agrees to mail the Proxy Statement to the CBI shareholders
by no later than January 11, 2008.

          (c)      CBI will, subject to Section 4.7, use its best efforts to
solicit from its shareholders proxies in favor of the matters set forth in
Section 1.8(a) and take all other action necessary or advisable to secure the
vote or consent of its shareholders required by the NRS.

     Section 1.9      Filing of Merger Documents. As soon as practicable after
the requisite approval of the shareholders of CBI has been obtained as provided
in Section 1.8, and each other condition to the obligations of Ireland, Sub and
CBI hereunder has been satisfied or waived, and not later than January 31, 2008,
unless extended by the mutual written consent of CBI, Sub and Ireland, CBI and
Sub will deliver the Articles of Merger for filing with the Secretary of State
of the State of Nevada and Ireland, Sub and CBI will take such other and further
actions as may be required by the NRS in connection with such filing and the
consummation of the Merger and Closing of this Agreement as described in Article
X.

     Section 1.10      Restricted Securities. Notwithstanding any other
provision of this Agreement, the parties acknowledge and agree that the Merger
Securities will be issued to the shareholders of CBI in reliance upon the
exemptions from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”) provided by Regulation D promulgated under the
Securities Act (“Regulation D”), and that each New Certificate will be endorsed
with a restrictive legend substantially similar to the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
ACT.”

-6-

--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES
OF CBI

     As of the date hereof, except as disclosed in a disclosure schedule
delivered by CBI to Ireland prior to execution of this Agreement (the “CBI
Disclosure Schedule”), which disclosure shall refer specifically to the relevant
subsections of this Article II, each of CBI and the CBI Principals hereby
jointly and severally represents and warrants to Ireland and Sub as follows:

     Section 2.1      Corporate Organization. Each of CBI and its Subsidiaries
(as defined below) is a corporation, or in the case of CBI’s Subsidiaries, a
limited liability company, duly organized, validly existing and in good standing
under the laws of its state of incorporation and has all requisite corporate
power and authority and all necessary governmental authorizations to own, lease
and operate its properties and to conduct its business as it is now being
conducted. A true and complete list of such Subsidiaries is set out in the CBI
Disclosure Schedule, together with the jurisdiction of incorporation of each
Subsidiary. Each of CBI and its Subsidiaries is duly qualified or licensed to do
business and is in good standing as a foreign corporation in each state or other
jurisdiction in which the nature of its business or operations or ownership of
its property requires such qualification or licensing, except where the failure
to be so qualified or licensed would not, individually or in the aggregate,
materially and adversely affect the condition (financial or other), business,
properties, prospects (as currently contemplated), net worth or results of
operations of CBI and its Subsidiaries taken as a whole (collectively, “CBI’s
Business”). The minute books of CBI and its Subsidiaries, as delivered to
Ireland, contain complete and accurate records of all corporate action taken by
CBI and its Subsidiaries since their respective dates of incorporation or
formation. Except to the extent set out in the CBI Disclosure Schedule, CBI has
no direct or indirect interest in or loans to any partnership, corporation,
joint venture, business association or other entity, other than CBI’s
Subsidiaries, which exceeds $25,000 in the aggregate. CBI has delivered to
Ireland complete and correct copies of the Articles of Incorporation and Bylaws
(or other organizational or charter documents) of CBI and each of its
Subsidiaries, in each case as amended to the date hereof. As used in this
Agreement, the term “Subsidiary” means a “subsidiary” as defined in Rule 1-02 of
Regulation S-X promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

     Section 2.2      Capital Structure. The authorized capital structure of CBI
consists of 12,000,000 shares of Common Stock, no par value (the “CBI Common
Stock”) of which on the date hereof there are 10,544,784 shares outstanding and
157,500 shares of CBI Common Stock are reserved for issuance upon the exercise
of outstanding stock options (the “CBI Options”). The CBI Options consist of
options to acquire a total of 81,100 shares of CBI Common Stock on or before
June 29, 2008, and options to acquire a total of 76,400 shares of CBI Common
Stock on or before December 17, 2007, and CBI has delivered to Ireland true and
complete copies of each agreement evidencing the CBI Options, including any
amendments thereto. All outstanding shares of CBI Capital Stock are, and any
shares of CBI Common Stock to be issued upon exercise of any CBI Option, if
exercised in accordance with its terms, will be, validly issued, fully paid and
nonassessable and not subject to preemptive rights created by statute, CBI’s
Articles of Incorporation or Bylaws or any agreement to which CBI or any of its
Subsidiaries is a party or by which CBI or any of its Subsidiaries may be bound.
The CBI Options and all outstanding shares of CBI Capital Stock have been, and
any shares of CBI Capital Stock issued

-7-

--------------------------------------------------------------------------------

upon exercise of any CBI Option in accordance with its terms, will be, issued in
compliance with all applicable federal, state and foreign securities laws. CBI
has provided to Ireland and its legal counsel a complete and accurate list of
(a) all issuances of Capital Stock by CBI, (b) the names and addresses of all
holders of CBI Capital Stock, together with the number and type of shares held
by each holder and (c) lists for each CBI Option, including the name and address
of the optionee, the number of shares subject to such option, the exercise price
of such option, vesting provisions of such option and, if the exercisability of
such options will be accelerated in any way by the transactions contemplated by
this Agreement or for any other reason, an description of such acceleration
provisions. The CBI Disclosure Schedule also describes any repricing of the CBI
Options which has taken place. Except for the shares listed above issuable
pursuant to CBI Options, there are no options, warrants, calls, conversion
rights, commitments or agreements of any character to which CBI or any
Subsidiary of CBI is a party or by which any of them may be bound that do or may
obligate CBI or any Subsidiary of CBI to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of CBI Capital Stock or of the
capital stock of any Subsidiary of CBI or that do or may obligate CBI or any
Subsidiary of CBI to grant, extend or enter into any such option, warrant, call,
conversion right, commitment or agreement. CBI is the owner of all outstanding
shares of capital stock of each of its Subsidiaries and all such shares are duly
authorized, validly issued, fully paid and nonassessable. CBI is not under any
obligation to register under the Securities Act any of its presently outstanding
securities or any securities that may subsequently be issued. There are no
agreements or understandings to which CBI or the CBI Principals are a party or,
to the knowledge of CBI or the CBI Principals, after due investigation, any
other agreements or understandings, with respect to the transfer or voting of
shares of CBI Capital Stock.

     Section 2.3      No Other Agreements to Sell Assets, Merge, Etc. Except as
provided hereby, CBI has no legal obligation, absolute or contingent, to any
person or firm to sell assets other than in the ordinary course of business or
to effect any merger, consolidation or reorganization of CBI or to enter into
any agreement with respect thereto.

     Section 2.4      Authorization; Execution and Delivery. CBI has all
requisite corporate power and authority (a) to execute and deliver this
Agreement and the agreements attached as exhibits hereto to which CBI is to be a
party (the “CBI Ancillary Agreements”), (b) subject to the approval of this
Agreement and the Articles of Merger by the holders of a majority of the
outstanding shares of CBI Common Stock, to perform its obligations under this
Agreement, the Articles of Merger and the CBI Ancillary Agreements, and (c) to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement, the Articles of Merger and the CBI
Ancillary Agreements by CBI and the consummation by CBI of the transactions
contemplated hereby and thereby have been duly approved and authorized by all
requisite corporate action of CBI, subject to obtaining any necessary approval
of its shareholders. This Agreement has been duly executed and delivered by CBI
and, subject to obtaining any necessary approval of holders of a majority of the
outstanding shares of CBI Common Stock and assuming its due authorization,
execution and delivery by Ireland and Sub, constitutes the legal, valid and
binding obligation of CBI, enforceable in accordance with its terms. The Board
of Directors of CBI has unanimously determined that it is advisable and in the
best interest of CBI’s shareholders for CBI to enter into a strategic business
combination with Ireland upon the terms and subject to the conditions of this
Agreement. The CBI Principals have the requisite capacity and authority to
execute and deliver this Agreement and the agreements

-8-

--------------------------------------------------------------------------------

attached as exhibits hereto to which the CBI Principals are to be a party and to
perform their respective obligations as set out herein and therein.

     Section 2.5      Governmental Approvals and Filings. No approval,
authorization, consent, license, clearance or order of, declaration or
notification to, or filing, registration or compliance with, any governmental or
regulatory authority (a “Governmental Entity”) is required on the part of CBI in
order (a) to permit CBI to perform its obligations under this Agreement or (b)
to prevent the termination of any right, privilege, license or agreement of CBI
or any Subsidiary of CBI, or to prevent any loss to CBI’s Business, by reason of
the transactions contemplated by this Agreement, and except for the filing of
the Articles of Merger, as required by the NRS.

     Section 2.6      No Conflict. Except for the receipt of any required
approval of the shareholders of CBI as contemplated by Section 1.8(a) hereof,
and compliance with the governmental and regulatory requirements described in
Section 2.5 hereof, neither the execution, delivery and performance of this
Agreement, the Articles of Merger and the CBI Ancillary Agreements by CBI nor
the consummation by CBI of the transactions contemplated hereby and thereby,
including the Subsequent Merger, will (a) conflict with, or result in a breach
of, any of the terms, conditions or provisions of CBI’s or any of CBI’s
Subsidiaries’ Articles of Incorporation or Bylaws (or other organizational or
charter documents), (b) conflict with, result in a breach or violation of, give
rise to a termination right or a default under, result in the acceleration of
performance under (whether or not after the giving of notice or lapse of time or
both), any mortgage, lien, lease, agreement, note, bond, indenture, guarantee or
instrument or any license or franchise granted by or to a third party, in each
case, that is material to CBI’s Business or that is referenced in the CBI
Disclosure Schedule, (c) conflict with, or result in a violation of, any
statute, regulation, law, ordinance, writ, injunction, order, judgment or decree
to which CBI or any of its Subsidiaries or any of their assets may be subject,
(d) give rise to a declaration or imposition of any lien, charge, security
interest or encumbrance of any nature whatsoever upon any of the assets of CBI
or any of its Subsidiaries, (e) adversely affect any franchise, license, permit
or other governmental approval which is material to CBI’s Business or is
necessary to enable CBI or any of its Subsidiaries to carry on its business as
presently conducted or is required of any employee or agent of CBI or any of its
Subsidiaries to enable each of them to carry out such person’s duties on behalf
of CBI or any of its Subsidiaries or (f) require the consent of any third party.

     Section 2.7      Financial Statements; Absence of Undisclosed Liabilities.

          (a)      CBI has delivered to Ireland the separate entity income
statements for the period from January 1, 2007 to November 30, 2007 and separate
entity balance sheets as at November 30, 2007 of each of CBI and its
Subsidiaries (the “CBI Financial Statements”). The CBI Financial Statements (i)
are in accordance with the respective books of CBI and its Subsidiaries; (ii)
have been prepared in a manner substantially consistent with generally accepted
accounting principles consistently applied throughout the period involved; and
(iii) present the separate entity financial positions of CBI and its
Subsidiaries as of the respective date’s thereof and the separate entity results
of operations for CBI and its Subsidiaries for the periods therein. During the
three-year period ended December 31, 2006, there was no material change in
accounting principles, methods or policies of its Subsidiaries, except as
previously described to Ireland and except that the unaudited interim financial
statements (A) are subject to normal year-

-9-

--------------------------------------------------------------------------------

end audit adjustments which are not expected to be material in the aggregate and
(B) do not include footnotes.

          (b)      CBI and its Subsidiaries have no liabilities of any nature,
whether accrued, absolute, contingent or otherwise, and whether due or to become
due, except as set out in the CBI Disclosure Schedule or provided for in the CBI
Financial Statements, other than liabilities totaling less than $25,000 in the
aggregate.

          (c)      CBI makes and keeps accurate books and records reflecting in
all material respects its assets and maintains internal accounting controls
which provide reasonable assurance that (i) transactions are executed in
accordance with management’s authorization, (ii) transactions are recorded to
permit preparation of CBI’s financial statements and to maintain accountability
in all material respects for the assets of CBI and CBI’s Subsidiaries, (iii)
access to the assets of CBI and CBI’s Subsidiaries are permitted only in
accordance with management’s authorization, and (iv) the recorded accountability
of the assets of CBI and CBI’s Subsidiaries is compared with existing assets at
reasonable intervals.

          (d)      Notwithstanding the provisions of this Section 2.7 to the
contrary, CBI and the CBI Principals provide no representations or warranties
that any transactions funded by Nanominerals Corp. or Ireland during 2007 have
been recorded and or presented in the financial statements described in Section
2.7(a) in accordance with generally accepted accounting principals, or recorded
at all. CBI and the CBI Principals agree to cooperate with Ireland and the
auditors selected by Ireland to ensure that any such transactions are properly
recorded and reported in the audited consolidated financial statements for CBI
and CBI’s subsidiaries to be included in the Proxy Statement and to be delivered
to Ireland pursuant to Section 8.5.

          (e)      Notwithstanding the provisions of this Section 2.7 to the
contrary, CBI and the CBI Principals provide no representations or warranties
that the asset values reported in the financial statements described in Section
2.7(a) reflect the true fair market value of such assets of more than $1..00.

     Section 2.8      Absence of Changes. Since December 31, 2006, (a) there has
been no material adverse change in CBI’s Business or any development known to
CBI that is reasonably expected to cause a material adverse change in CBI’s
Business; (b) there has been no damage, destruction or loss (whether or not
covered by insurance) materially and adversely affecting any assets material to
CBI’s Business; (c) there has been no change by CBI or its Subsidiaries in
accounting principles or methods except insofar as may be required by a change
in generally accepted accounting principles; (d) there has been no revaluation
by CBI or any of its Subsidiaries of any of their assets, including, without
limitation, writing down the value of inventory or writing off notes or accounts
receivable; (e) CBI has conducted its business only in the ordinary course
consistent with past practice; and (f) no event described in Section 4.2 or
Section 4.3 hereof has occurred.

-10-

--------------------------------------------------------------------------------

     Section 2.9      Contracts and Commitments.

          (a)      Neither CBI nor any of its Subsidiaries is a party or subject
to any agreement, contract or other obligation or liability in excess of an
aggregate total of $25,000, other than those specifically set out in the CBI
Disclosure Schedule or the CBI Financial Statements.

          (b)      Each agreement, contract, mortgage, indenture, plan, lease,
instrument, permit, concession, franchise, arrangement, license and commitment
to which CBI or its Subsidiaries is a party is valid and binding on CBI or its
Subsidiaries, as applicable, and is in full force and effect, and neither CBI
nor any of its Subsidiaries, nor, to the knowledge of CBI and the CBI
Principals, any other party thereto, has breached any material provision of, or
is in default under the terms of, any such agreement, contract, mortgage,
indenture, plan, lease, instrument, permit, concession, franchise, arrangement,
license or commitment.

          (c)      There is no agreement, judgment, injunction, order or decree
binding upon CBI or its Subsidiaries which has or could reasonably be expected
to have the effect of prohibiting or materially impairing any material current
business practice of CBI or its Subsidiaries, any acquisition of material
property by CBI or its Subsidiaries or the conduct of business by CBI or its
Subsidiaries as currently conducted or as proposed to be conducted by CBI or its
Subsidiaries.

     Section 2.10      Legal Proceedings. Each of CBI and its Subsidiaries is
not in violation of, and has not received any notice of any violation of (a) any
applicable statute, law, regulation, ordinance, writ, injunction, order,
judgment or decree, the effect of which violation could, individually or in the
aggregate, be materially adverse to CBI’s Business, or (b) any provision of the
Articles of Incorporation or Bylaws (or other organizational or charter
document) of CBI or any of its Subsidiaries. There is no order, writ,
injunction, judgment or decree outstanding, and no legal, administrative,
arbitration or other proceeding, action, suit or governmental investigation or
inquiry against or relating to CBI or any of CBI’s Subsidiaries or their assets
or business (“CBI Legal Proceedings”) pending or, to the knowledge of CBI,
threatened and there are no claims against or relating to CBI or any of CBI’s
Subsidiaries or their assets or business, which pending or threatened CBI Legal
Proceedings or claims would reasonably be expected to have, individually or in
the aggregate, a material adverse effect on CBI’s Business. There is no CBI
Legal Proceeding which in any manner challenges or seeks to prevent, enjoin,
alter or delay any of the transactions contemplated hereby. There are no
existing liabilities that require CBI or any of its Subsidiaries to indemnify
its officers and directors for acts or omissions by such persons or existing
agreements to provide indemnification for such liabilities. The CBI Disclosure
Schedule sets forth with respect to each CBI Legal Proceeding, to the extent
that the aggregate remedies or damages claimed for each such complaint are
unspecified, involve specific performance or injunctive relief or exceed
$25,000, the forum, the parties thereto, a brief description of the subject
matter thereof and the amount of damages claimed.

-11-

--------------------------------------------------------------------------------

     Section 2.11      Employee Plans. Neither CBI nor any of its Subsidiaries,
have any employee benefits plans to which the requirements of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) would apply.

     Section 2.12      Taxes.

          (a)      For purposes of this Section 2.12 and other provisions of
this Agreement relating to Taxes, the following definitions shall apply:

               (i)      The term “Taxes” shall mean all taxes, however
denominated, including any interest, penalties or other additions to tax that
may become payable in respect thereof, (A) imposed by any federal, territorial,
state, local or foreign government or any agency or political subdivision of any
such government, which taxes shall include, without limiting the generality of
the foregoing, all income or profits taxes (including but not limited to,
federal income taxes and state income taxes), payroll and employee withholding
taxes, unemployment insurance, social security taxes, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation, Pension Benefit
Guaranty Corporation premiums and other governmental charges, and other
obligations of the same or of a similar nature to any of the foregoing, which
are required to be paid, withheld or collected, (B) any liability for the
payment of amounts referred to in (A) as a result of being a member of any
affiliated, consolidated, combined or unitary group, or (C) any liability for
amounts referred to in (A) or (B) as a result of any obligation to indemnify
another person.

               (ii)      The term “Returns” shall mean all reports, estimates,
declarations of estimated tax, information statements and returns relating to,
or required to be filed in connection with, any Taxes, including information
returns or reports with respect to backup withholding and other payments to
third parties.

               (iii)      The term “Code” shall mean the Internal Revenue Code
of 1986, as amended.

          (b)      All Returns required to be filed by or on behalf of the CBI
and each of its Subsidiaries have been duly filed on a timely basis and such
Returns are true, complete and correct. CBI and each of its Subsidiaries has
withheld and paid over all Taxes required to have been withheld and paid over,
and complied with all information reporting and backup withholding requirements,
including maintenance of required records with respect thereto, in connection
with amounts paid or owing to any employee, creditor, independent contractor, or
other third party. Neither CBI nor any of its Subsidiaries has at any time been
a member of any partnership or joint venture for a period for which the statue
of limitations for any Tax potentially applicable as a result of such membership
has not expired. No liability for Taxes of CBI or any of its Subsidiaries has
been incurred (or prior to Closing will be incurred) since the date of the
Financial Statements other than in the ordinary course of business.
Notwithstanding the above, CBI and the CBI Principals provide no representations
or warranties regarding the tax treatment or any tax liabilities that may be
connected with any transaction of CBI or its Subsidiaries that was funded by
Nanominerals Corp. or Ireland during 2007. CBI and the CBI Principals agree to
cooperate with Ireland and its tax advisors to ensure that such transactions are
properly recorded and reported in the 2007 federal and state Returns to be filed
by CBI and its Subsidiaries

-12-

--------------------------------------------------------------------------------

          (c)      CBI has made available to Ireland true and complete copies of
(i) relevant portions of income tax audit reports, statements of deficiencies,
closing or other agreements received by or on behalf of CBI or any of its
Subsidiaries relating to Taxes, and (ii) all federal and state income or
franchise tax Returns and state sales and use tax Returns for or including CBI
or any of its Subsidiaries for all periods ending on and after December 31,
2005.

          (d)      The Returns of or including CBI and its Subsidiaries have
never been audited by a government or taxing authority, nor is any such audit in
process, threatened or, to CBI’s knowledge, pending (either in writing or
verbally, formally or informally). Neither CBI nor any of its Subsidiaries is a
party to any action or proceeding for assessment or collection of Taxes, nor has
such event been asserted or threatened (either in writing or verbally, formally
or informally) against CBI, any of its Subsidiaries, or any of their assets. No
waiver or extension of any statute of limitations is in effect with respect to
Taxes or Returns of CBI of its Subsidiaries.

     Section 2.13      Intellectual Property. Neither CBI nor any of its
Subsidiaries owns any intellectual property rights except unregistered
intellectual property as may have been developed or created in the ordinary
course of their respective businesses.

     Section 2.14      Environmental Matters.

          (a)      The operations of CBI and its Subsidiaries comply in all
material respects with all federal, state and local environmental, health and
safety laws, statutes or regulations.

          (b)      The operations of CBI and its Subsidiaries are not the
subject of any judicial or administrative proceeding alleging the violation of
any federal, state or local environment, health or safety law, statute or
regulation.

          (c)      The operations of CBI and its Subsidiaries are not the
subject of any federal or state investigation pursuant to which CBI or any of
its Subsidiaries has been ordered to respond to a release of any hazardous or
toxic waste, substance or constituent or other substance, into the environment
in violation of law.

          (d)      Since the date when CBI or its affiliated predecessors
acquired the CP (described in Section 2.18(a) below), no material violations of
any federal, state and local environmental, health and safety laws, statutes or
regulations have occurred and CBI and its Subsidiaries have created no
obligation or liability to, or any claim on behalf of, any other person or
entity, including any governmental body or agency relating to federal, state and
local environmental, health and safety laws, statutes or regulations at or on
the CP.

          (e)      Neither CBI nor any of its Subsidiaries have filed any notice
under federal or state law indicating past or present treatment, storage or
disposal requiring a Part B permit or designation of “interim status” as defined
under 40 C.F.R. Parts 260-270 or any state equivalent of a hazardous or toxic
waste as defined therein or reporting a spill or release of a hazardous or toxic
waste, substance or constituent or other substance, into the environment except
in accordance with applicable law.

-13-

--------------------------------------------------------------------------------

          (f)      Neither CBI nor any of its Subsidiaries has released, as
defined in the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. §9601 et seq.), any hazardous substance as defined therein into
the environment.

          (g)      Except as disclosed in the CBI Disclosure Schedule, none of
the operations of CBI or any of its Subsidiaries involves the generation,
transportation, treatment or disposal of hazardous waste requiring a Part B
permit or designation of “interim status,” each as defined under 40 C.F.R. Parts
260-270, or any state equivalent thereof.

          (h)      Except as disclosed in the CBI Disclosure Schedule, no
underground storage tanks or surface impoundments are on the premises of CBI or
any of its Subsidiaries.

          (i)      There exists no lien in favor of any governmental authority
for (i) any liability under federal or state environmental laws or regulations,
or (ii) damages arising from or costs incurred by such governmental authority in
response to a release of a hazardous or toxic waste, substance or constituent or
other substance, into the environment has been filed or attached to the premises
currently owned by CBI or any of its Subsidiaries.

          (j)      Except as disclosed in the CBI Disclosure Schedule, neither
CBI nor any of its Subsidiaries has exposed any persons in a material manner to,
nor received notice of any claim of injury due to exposure of any person to,
hazardous materials manufactured, stored, used, distributed, disposed of,
released or controlled by CBI or any of its Subsidiaries.

          (k)      No claim, complaint, or administrative proceeding has been
brought or is currently pending against CBI or any of its Subsidiaries relating
to any liability of CBI or any of its Subsidiaries existing or threatened with
respect to hazardous or toxic waste, substances or constituents or other
substances or as to the investigation or remediation of hazardous or toxic
waste, substances or constituents or other substances.

     As used herein “federal, state and local environmental, health and safety
laws, statutes or regulations” means any and all laws, rules, regulations,
orders, treaties, statutes and codes promulgated by any local, state, federal or
international governmental authority or agency which has jurisdiction over any
portion of the current operations of CBI or its Subsidiaries, which prohibits,
regulates or controls any hazardous material or the transportation, storage,
transfer, recycling, use, treatment, manufacture, investigation, removal,
remediation, release, exposure of others to, sale or distribution of hazardous
materials including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. §1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C.
§7401 et seq.), the Toxic Substances Control Act, as amended (15 U.S.C. §2601 et
seq.), and the Occupational Safety and Health Act (29 U.S.C. §651 et seq.), as
these laws have been amended or supplemented to date and any analogous state or
local statutes and the regulations promulgated to date pursuant thereto.

     As used herein, “hazardous or toxic waste, substance or constituent or
other substance” means those substances which are regulated by or form the basis
of liability under any federal, state and local environmental, health and safety
laws, statutes or regulations because they are radioactive, toxic, hazardous or
otherwise a danger to health, reproduction or the

-14-

--------------------------------------------------------------------------------

environment, including, without limitation: (a) asbestos, (b) oil and petroleum
products, (c) explosives, (d) radioactive substances, pollutants or wastes, (e)
urea formaldehyde-containing building materials, (f) polychlorinated biphenyls,
(g) radon gas, and (h) ultra-hazardous or toxic substances, pollutants or
wastes.

     Section 2.15      Certain Agreements. Neither the execution and delivery of
this Agreement, the Articles of Merger or the CBI Ancillary Agreements, nor the
consummation of the transactions contemplated hereby or thereby will (a) result
in any payment (including, without limitation, severance, unemployment
compensation, golden parachute, bonus or otherwise) becoming due to any director
or employee of CBI or its Subsidiaries, under any Plan or otherwise, (b)
increase any benefits otherwise payable under any Plan, or (c) result in the
acceleration of the time of payment or vesting of any such benefits.

     Section 2.16      Interests of Officers and Directors. Except for the one
eighth (1/8) interest in the DDB Staking Syndicate dated February 15, 2007 owned
by each of the CBI principals, no officer or director of CBI or any “affiliate”
or “associate” (as those terms are defined in Rule 405 promulgated under the
Securities Act) of any such person has had, either directly or indirectly, a
material interest in a transaction with CBI or its Subsidiaries, except as
disclosed in the CBI Disclosure Schedule.

     Section 2.17      Restrictions on Business Activities. There is no material
agreement, judgment, injunction, order or decree binding upon CBI or any of its
Subsidiaries which has or could reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of CBI or any of its
Subsidiaries, any acquisition of property by CBI or any of its Subsidiaries or
the conduct of business by CBI or any of its Subsidiaries as currently conducted
or as currently proposed to be conducted by CBI or any of its Subsidiaries.

     Section 2.18      Title to Properties; Absence of Liens and Encumbrances;
Condition of Equipment

          (a)      CBI has delivered to Ireland a title report from Harris &
Thompson dated April 13, 2006 and Ireland has received a supplemental and
updated title report from Harris & Thompson (together the “Harris & Thompson
Report”) relating to the title and rights to the mineral claims making up the
Columbus Calcium Carbonate Project (the “CCCP”) and the Columbus Silver Brine
Project (the “CSBP”) (the CCCP and the CSBCP being collectively referred to as
the “CP”) and to other related maters, each as more particularly described in
the Harris & Thompson Report. CBI and the CBI Principals represent and warrant
that they know of no fact that would cause the conclusions contained in the
Harris & Thompson Report to be incorrect. The lands and mineral claims described
more fully in the Harris & Thompson Report, are owned free and clear of any
liens, charges, pledges, security interests or other encumbrances, except to the
extent noted in the Harris & Thompson Report and except for the net smelter
return of 0.5% granted in favor of Lisa Antry and now held by L&S Antry LLC, and
the net smelter return of 0.5% granted in favor of Donald Sundeen, the details
of which are set out in the CBI Disclosure Schedule. All mining claims and
mineral leases held by CBI and it Subsidiaries are in good standing and all
required lease and rental payments and other obligations of CBI or its
Subsidiaries thereunder have been duly satisfied, and all mining claims or
similar rights to conduct business under the CP, as described in the Harris &
Thompson opinion are in good standing and the obligations of CBI and its
Subsidiaries have been duly satisfied.

-15-

--------------------------------------------------------------------------------

          (b)      The equipment owned or leased by CBI or its Subsidiaries are
either owned by CBI or its Subsidiaries or subject to valid and paid up leases
or other rights to use.

     Section 2.19      Regulatory Matters; Governmental Licenses; Compliance
with Laws.

          (a)      Neither CBI nor the CBI Principals have reason to believe
that any of the consents, approvals, authorizations, registrations,
certifications, permits, filings or notifications that CBI or any of its
Subsidiaries have received or made to operate their respective businesses are
invalid or have been or are being suspended, cancelled, revoked or questioned.
There is no investigation or inquiry known to CBI or the CBI Principals, or that
reasonably should be known to them, to which CBI or any of its Subsidiaries are
a party, or which are pending or threatened against CBI or any of its
Subsidiaries, relating to the operation of their respective businesses and their
compliance with applicable federal, state, local or foreign laws, ordinances,
governmental rules or regulations. To the best of the knowledge of CBI and the
CBI Principals, CBI and its Subsidiaries are in compliance with all laws and
regulations applicable to CBI and its Subsidiaries, and under all licenses or
permits obtained by CBI and its Subsidiaries, including, but not limited to, all
such laws, ordinances, governmental rules or regulations relating to, and the
certification of, the facilities of CBI and its Subsidiaries.

          (b)      CBI is not in default with respect to any order of any court,
governmental authority or arbitration board or tribunal to which CBI is a party
or is subject.

     Section 2.20      Questionable Payments. Neither CBI nor any of its
Subsidiaries, and to the best knowledge of CBI and the CBI Principals, after due
investigation, no director, officer, agent or other employee of CBI or any of
its Subsidiaries, has: (a) made any payments or provided services or other
favors in the United States of America or in any foreign country in order to
obtain preferential treatment or consideration by any Governmental Entity with
respect to any aspect of the business of CBI or any of its Subsidiaries; or (b)
made any political contributions which would be unlawful under the laws of the
United States or the foreign country in which such payments were made

     Section 2.21      Insurance. CBI has disclosed in the CBI Disclosure
Schedule all policies or binders of fire, liability, title, worker’s
compensation, product liability and other forms of insurance maintained by CBI
and its Subsidiaries. Neither CBI nor any of its Subsidiaries is in default
under any of such policies or binders, and neither CBI nor any of its
Subsidiaries has failed to give any notice or to present any claim under any
such policy or binder in a due and timely fashion. There are no facts known to
CBI or the CBI Principals, or that should reasonably be known to them, upon
which an insurer might be justified in reducing coverage or increasing premiums
on existing policies or binders. There are no outstanding unpaid claims under
any such policies or binders. All policies and binders provide sufficient
coverage for the risks insured against, are in full force and effect on the date
hereof and shall be kept in full force and effect through the Effective Time.

     Section 2.22      Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement.

-16-

--------------------------------------------------------------------------------

     Section 2.23      Disclosure. No representation or warranty made by CBI in
this Agreement, nor any disclosure to Ireland furnished by CBI or its
representatives pursuant hereto or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of a material
fact, or omits or will omit to state a material fact necessary to make the
statements or facts contained herein or therein not misleading in light of the
circumstances under which they were furnished. To the knowledge of CBI and the
CBI Principals, after reasonable inquiry, there is no event, fact or condition
that has resulted in, or could reasonably be expected to result in, a material
adverse effect on CBI’s Business that has not been set forth in this Agreement
or disclosed in the CBI Disclosure Schedule. CBI has provided copies to Ireland
of all documents and information requested by Ireland pursuant to Ireland’s
diligence requests. .

     Section 2.24      Vote Required. The affirmative votes of the holders of a
majority of the outstanding shares of CBI Common Stock are the only votes of the
holders of any class or series of CBI Capital Stock necessary to approve this
Agreement and the Merger.

     Section 2.25      Limitation on Warranties. Neither CBI nor the CBI
Principals shall have any obligation to Ireland for breach of a representation
and or warranty that arises or is deemed to arise due to actions taken before
the Effective Time by, or at the direction of Ireland or a representative of
Ireland, about which the CBI Principals were unaware at the date of this
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF
IRELAND AND SUB

     As of the date hereof, except as disclosed in a document referring
specifically to the relevant subsections of this Article III which is delivered
by Ireland to CBI prior to execution of this Agreement (the “Ireland Disclosure
Schedule”), Ireland and Sub hereby represent and warrant to CBI as follows:

     Section 3.1      Corporate Organization. Ireland and Sub are corporations
duly organized, validly existing and in good standing under the laws of the
State of Nevada, and each has all requisite corporate power and authority and
all necessary governmental authorizations to own, lease and operate its
properties and to conduct its business as it is now being conducted. Ireland and
Sub are duly qualified or licensed to do business and are in good standing as
foreign corporations in each state or other jurisdiction in which the nature of
their respective businesses or operations or ownership of their property
requires such qualification or licensing, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, materially
and adversely affect the condition (financial or other), business, properties,
prospects (as currently contemplated), net worth or results of operations of
Ireland and Sub taken as a whole (collectively, “Ireland’s Business”). Ireland
has delivered to CBI complete and correct copies of Ireland’s Articles of
Incorporation and Bylaws and Sub’s Articles of Incorporation and Bylaws, in each
case as amended to the date hereof.

     Section 3.2      Capital Structure. As of the date hereof the authorized
capital stock of Ireland consists of 400,000,000 shares of Ireland Common Stock,
$0.001 par value. At the close of business on December 14, 2007, 86.550,000
shares of Ireland Common Stock were

-17-

--------------------------------------------------------------------------------

outstanding, 3,895,000 shares of Ireland Common Stock were reserved for issuance
upon the exercise of outstanding stock options (the “Ireland Options”),
and10,160,650 shares of Ireland Common Stock were reserved for issuance upon the
exercise of outstanding share purchase warrants (the “Outstanding Ireland
Warrants”). All outstanding shares of Ireland Common Stock are validly issued,
fully paid, nonassessable and free of preemptive rights. The Ireland Merger
Shares issuable in connection with the Merger are duly authorized and, when
issued in accordance with the terms of this Agreement and the Articles of
Merger, will be validly issued, fully paid, nonassessable and free of preemptive
rights. As of the date hereof, the authorized capital stock of Sub consists of
1,000 shares of Common Stock, no par value, all of which are validly issued,
fully paid and nonassessable and owned by Ireland. Except for the shares listed
above issuable pursuant to Ireland Options and the Outstanding Ireland Warrants
(the details of which have been accurately described in Ireland’s reports on
Form 10-QSB, Form 10-KSB and Form 8-K as filed with the Commission), any shares
issuable for the acquisition for additions to the Red Mountain Project, and any
shares issuable under the terms of this Agreement, there are no options,
warrants, calls, conversion rights, commitments or agreements of any character
to which Ireland or any Subsidiary of Ireland is a party or by which any of them
may be bound obligating Ireland or any Subsidiary of Ireland to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of the
capital stock of Ireland or of any Subsidiary of Ireland or obligating Ireland
or any Subsidiary of Ireland to grant, extend or enter into any such option,
warrant, call, conversion right, commitment or agreement.

     Section 3.3      Authorization, Execution and Delivery. Ireland and Sub
each has all requisite corporate power and authority (a) to execute and deliver
this Agreement, the Merger Agreement and the agreements attached as exhibits
hereto to which Ireland or Sub is a party (the “Ireland Ancillary Agreements”),
(b) to perform its respective obligations under this Agreement, the Merger
Agreement and the Ireland Ancillary Agreements, and (c) to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement, the Articles of Merger and the Ireland Ancillary
Agreements by Ireland and Sub and the consummation by Ireland and Sub of the
transactions contemplated hereby and thereby have been duly approved and
authorized by all requisite corporate action of Ireland and Sub. This Agreement
has been duly executed and delivered by Ireland and Sub and, assuming its due
authorization, execution and delivery by CBI and the CBI Principals, constitutes
the legal, valid and binding obligation of each of them, enforceable in
accordance with its terms. The Board of Directors of Ireland has determined that
it is advisable and in the best interest of Ireland’s stockholders for Ireland
to enter into a strategic business combination with CBI upon the terms and
subject to the conditions of this Agreement.

     Section 3.4      Governmental Approvals and Filings. No approval,
authorization, consent, license, clearance or order of, declaration or
notification to, or filing, registration or compliance with, any Governmental
Entity is required on the part of Ireland or Sub in order (a) to permit Ireland
and Sub to perform their respective obligations under this Agreement or (b) to
prevent the termination of any right, privilege, license or agreement of
Ireland, or to prevent any loss to Ireland’s Business, by reason of the
transactions contemplated by this Agreement, except for (i) the filing of the
Articles of Merger, (ii) the registration requirements of the Securities Act and
of state securities or “Blue Sky” laws and (iii) the rules of the OTC Bulletin
Board applicable to the Ireland Common Stock.

-18-

--------------------------------------------------------------------------------

     Section 3.5      No Conflict. Except for compliance with the governmental
and regulatory requirements described in Section 3.4 hereof, neither the
execution, delivery and performance of this Agreement, the Articles of Merger
and the Ireland Ancillary Agreements by Ireland and Sub nor the consummation by
Ireland and Sub of the transactions contemplated hereby and thereby, will (a)
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Ireland’s Articles of Incorporation, Sub’s Articles of
Incorporation, Ireland’s Bylaws or Sub’s Bylaws, (b) conflict with, result in a
breach or violation of, give rise to a termination right or a default under, or
result in the acceleration of performance under (whether or not after the giving
of notice or lapse of time or both), any mortgage, lien, lease, agreement, note,
bond, indenture, guarantee or instrument or any license or franchise granted by
or to third party that is material to Ireland’s Business, (c) conflict with, or
result in a violation of, any statute, regulation, law, ordinance, writ,
injunction, order, judgment or decree to which Ireland or Sub or any of their
respective assets may be subject, which conflict, breach, default or violation
would materially and adversely affect Ireland’s Business, (d) give rise to a
declaration or imposition of any lien, charge, security interest or encumbrance
of any nature whatsoever upon any of the assets of Ireland or Sub, (e)
materially and adversely affect any franchise, license, permit or other
governmental approval which is material to Ireland’s Business or is necessary to
enable Ireland or Sub to carry on their respective businesses as presently
conducted or is required of any employee or agent thereof to enable each of them
to carry out such person’s duties on behalf of Ireland or Sub, as the case may
be, or (f) require the consent of any third party.

     Section 3.6      Reports; Accuracy of Information. Ireland has made
available to CBI true and complete copies of (a) Ireland’s annual report on Form
10-KSB for the year ended December 31, 2006, as filed with the United States
Securities and Exchange Commission (the “Commission”), (b) all other periodic
reports filed by Ireland with the Commission pursuant to Sections 13(a) or 15(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
December 31, 2006, and (c) all proxy statements and annual and quarterly reports
furnished to Ireland’s stockholders since December 31, 2006. As of their
respective dates (or, if any such report or proxy statement shall have been
amended, as of the date of such amendment), such reports and proxy statements
(i) complied with all applicable provisions, rules and regulations of federal
securities laws and (ii) did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements contained therein, in light of the circumstances in which
such statements were made, not misleading. Since December 31, 2006, Ireland has
timely filed all reports and registration statements required to be filed by
Ireland with the Commission under the rules and regulations of the Commission.

     Section 3.7      Litigation. There is no action, suit, proceeding,
investigation or claim pending or, to the knowledge of Ireland, threatened
against Ireland or any its Subsidiaries which could, individually or in the
aggregate, have a material adverse effect on Ireland’s Business or which in any
manner challenges or seeks to prevent, enjoin, alter or materially delay any of
the transactions contemplated hereby.

     Section 3.8      No Material Adverse Change. Since the date of the balance
sheet included in Ireland’s most recently filed report on Form 10-QSB or
subsequent 8-Ks, Ireland has conducted its business in the ordinary course and
there has not occurred: (a) any material adverse change in the financial
condition, liabilities, assets or business of Ireland; (b) any amendment or

-19-

--------------------------------------------------------------------------------

change in the Articles of Incorporation or Bylaws of Ireland; (c) any damage to,
destruction of or loss of any assets of the Ireland (whether or not covered by
insurance) that materially and adversely affects the financial condition or
business of Ireland; or (d) any sale of a material amount of property of
Ireland, except in the ordinary course of business.

     Section 3.9      Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement. In the event that the
preceding sentence is in any way inaccurate, Ireland agrees to indemnify and
hold harmless CBI from any liability for any commission or compensation in the
nature of a finder’s fee (and the costs and expenses of defending against such
liability or asserted liability) for which Ireland or any of its directors,
officers, partners, employees or representatives is responsible.

ARTICLE IV

COVENANTS OF CBI

     Section 4.1      Regular Course of Business. Except as otherwise consented
to in writing by Ireland, prior to the Effective Time CBI and its Subsidiaries
shall conduct their respective businesses in the ordinary and usual course
consistent with past practice and shall use reasonable efforts to maintain and
preserve intact their business organizations, keep available the services of
their officers and employees and maintain positive relations with licensors,
licensees, suppliers, contractors, distributors, customers and others having
business relationships with them. CBI shall promptly notify Ireland of any event
or occurrence not in the ordinary course of business and will not enter into or
amend any agreement or take any action which reasonably could be expected to
have a material adverse effect on CBI’s Business.

     Section 4.2      Restricted Activities and Transactions. Except as provided
herein or as otherwise consented to in writing by Ireland, prior to the
Effective Time, CBI and its Subsidiaries will not:

          (a)      propose, adopt or permit an amendment of the Articles of
Incorporation or the Bylaws of CBI or any of its Subsidiaries;

          (b)      issue, sell, encumber or deliver, or agree to issue, sell,
encumber or deliver, any shares of any class of capital stock of CBI or its
Subsidiaries or any securities convertible into any such shares or convertible
into securities in turn so convertible, or any options, warrants, or other
rights calling for the issuance, sale or delivery of any such shares or
convertible securities (except pursuant to the exercise of CBI Options or other
securities convertible into or exercisable for CBI Capital Stock and outstanding
as of the date hereof) or authorize or propose any change in its equity
capitalization, except for the issuance of up to 157,500 shares of CBI Common
Stock upon the proper exercise of the CBI Options in accordance with the terms
thereof;

          (c)      split, combine or reclassify any of its capital stock or
issue or authorize or propose the issuance or authorization of any other
securities in respect of, in lieu of or in substitution for shares of its
capital stock or repurchase, redeem or otherwise acquire any shares of its
capital stock,

-20-

--------------------------------------------------------------------------------

          (d)      mortgage or pledge any of its assets, tangible or intangible;

          (e)      (i) borrow, or agree to borrow, any funds or voluntarily
incur, assume or become subject to, whether directly or by way of guarantee or
otherwise, any obligation or liability (absolute or contingent), (ii) cancel or
agree to cancel any debts or claims, (iii) lease, sell or transfer, agree to
lease, sell or transfer, or grant or agree to grant any preferential rights to
lease or acquire, any of its assets, property or rights (except for (A)
dispositions of obsolete or worthless assets, (B) sales immaterial assets not in
excess of $25,000 in the aggregate and (C) leases of equipment in the ordinary
course of business pursuant to commitments as set forth in the CBI Disclosure
Schedule), or (iv) make or permit any material amendments or termination of any
material contract, agreement, license or other right to which it is a party;

          (f)      grant any increase in compensation to any employee or
director (except for annual increases in salary or wages of, and bonus grants
made to, employees in the ordinary course of business consistent with past
practice, provided that such increases or grants have been consented to in
writing by Ireland and have been listed in the CBI Disclosure Schedule), or
amend in any respect the terms of any Plan or adopt any new Plan or similar
arrangements or agreements (except in each case as specifically provided in this
Agreement or as required by law), or enter into or amend any employment,
severance or similar arrangement;

          (g)      accelerate, amend or change the period of exercisability of
any rights to purchase securities of CBI or change the vesting period of any
restricted stock of CBI or authorize cash payments in exchange for any
outstanding CBI Options, except to extend to no later than December 31, 2007,
the expiration of outstanding options to purchase up to 76,400 shares of CBI
Common Stock that would otherwise expire;

          (h)      hire any management personnel or terminate any employee of
CBI or any of its Subsidiaries, except in the ordinary course of business
involving a person with an annual salary of less than $25,000 and only (in the
case of a new hire) pursuant to an at-will arrangement without any severance
benefits;

          (i)      acquire control or ownership of any other corporation,
association, joint venture, partnership, business trust or other business
entity, or acquire control or ownership of all or a substantial portion of the
assets of any of the foregoing, or incorporate or form, or cause to be
incorporated or formed, any corporation, association, joint venture,
partnership, business trust or other business entity, or merge, consolidate or
otherwise combine with any other corporation (except as provided for in this
Agreement), or otherwise acquire or agree to acquire any assets which are
material, individually or in the aggregate, to the CBI Business;

          (j)      transfer the stock of any Subsidiaries of CBI to any other
Subsidiary of CBI or transfer any assets or liabilities of CBI or any of its
Subsidiaries to any new or existing Subsidiary of CBI;

          (k)      pay, discharge or satisfy any claims, liabilities or
obligations (whether absolute, accrued, contingent or otherwise), other than the
payment, discharge or satisfaction of in the ordinary course of business
consistent with past practice of liabilities reflected or reserved against in
the CBI Financial Statements;

-21-

--------------------------------------------------------------------------------

          (l)      except in the ordinary course of business, enter into or
agree to enter into any transaction material to CBI’s Business;

          (m)      enter into or amend any agreements pursuant to which any
other party is granted most favored customer status or exclusive marketing,
distribution or other similar rights with respect to any products of CBI or any
of its Subsidiaries;

          (n)      violate, amend or otherwise modify the material terms of any
of the contracts set forth on the CBI Disclosure Schedule;

          (o)      commence a lawsuit other than for the routine collection of
bills or to enforce CBI’s rights under this Agreement, or settle a lawsuit;

          (p)      change the accounting methods or practices followed by CBI or
any of its Subsidiaries, including any change in any assumption underlying, or
method of calculating, any bad debt, contingency or other reserve, except as may
be required by changes in generally accepted accounting principles, make or
change any material Tax election, adopt or change any Tax accounting method,
file any material Return or any amendment to a material Return (other than as
required and in accordance with Section 4.5), enter into any material closing
agreement, settle any material Tax claim or assessment, or consent to any
extension or waiver of the limitation period applicable to any material Tax
claim or assessment, without the prior written consent of Ireland, which consent
will not be unreasonably withheld (for purposes of this covenant a “material”
Tax Return, closing agreement, Tax claim or assessment shall mean a Tax
liability with respect to each such item in excess of $25,000);

          (q)      take any action that would result in any of the
representations and warranties of CBI set forth in this Agreement becoming
untrue;

          (r)      make any changes in its investment portfolio other than the
reinvestment of the proceeds of maturing, redeemed or prepaid securities,
obligations or other investments into United States Treasury securities maturing
90 days or less from the date of investment;

          (s)      allow or permit to be done any act by which any of its
insurance policies may be suspended, impaired or canceled;

          (t)      fail to comply in any material respect with all laws
applicable to it; or

          (u)      authorize or propose any of the foregoing, or enter into any
contract, agreement, commitment or arrangement to do any of the foregoing.

     Section 4.3      Dividends and Distributions; Repurchases. Prior to the
Effective Time, except with the prior written consent of Ireland, CBI will not
declare or pay any dividend on its capital stock in cash, stock or property, and
will not redeem, repurchase or otherwise acquire any shares, or rights to
acquire shares, of its capital stock.

     Section 4.4      No Default or Violation. Except as otherwise consented to
in writing by Ireland, prior to the Effective Time, CBI will use its best
efforts not to (a) violate, or commit a breach of or a default under, any
contract, agreement, lease, license, mortgage or commitment to

-22-

--------------------------------------------------------------------------------

which it is a party or to which any of its assets may be subject or (b) violate
any statute, regulation, ordinance, writ, injunction, order, judgment or decree,
or any other requirement of any governmental body or court, applicable to its
assets or business, the effect of which in any such case in clauses (a) or (b)
would be materially adverse to CBI’s Business.

     Section 4.5      Taxes; Consent. CBI shall prepare and timely file all
Returns and amendments thereto required to be filed by it and its Subsidiaries
on or before the Closing Date. Ireland shall have a reasonable opportunity to
review all Returns and amendments thereto and to approve such Returns (which
approval shall not be unreasonably withheld). Ireland shall, with the
co-operation of CBI and the CBI Principals, file all returns required to be
filed by CBI and its Subsidiaries after the Effective Time. CBI and its
Subsidiaries shall pay and discharge all Taxes, assessments and governmental
charges upon or against it or any of its properties or assets, and all
liabilities at any time existing, before the same shall become delinquent and
before penalties accrue thereon, except to the extent and as long as: (a) the
same are being contested in good faith and by appropriate proceedings pursued
diligently and in such a manner as not to cause any material adverse effect upon
the condition (financial or otherwise) or operations of CBI or any of its
Subsidiaries; and (b) CBI shall have set aside on its books adequate reserves
for such Taxes. Between the date of this Agreement and the Closing Date, CBI
shall give Ireland and its authorized representatives full access to all
properties, books, records and Returns of or relating to CBI, whether in
possession of CBI, any Subsidiary of CBI or third-party professional advisors or
representatives in order that Ireland may have full opportunity to make such
investigations as it shall desire to make of the affairs of CBI. CBI shall
ensure that all third-party advisors and representatives of CBI, including
without limitation accountants and attorneys, will fully cooperate and be
available to Ireland in connection with such investigation. CBI shall, as of the
Closing Date, terminate all tax allocation agreements or tax sharing agreements
with respect to CBI and/or any of its Subsidiaries and shall ensure that any
such agreements are of no further force or effect as to CBI or any of its
Subsidiaries on and after the Closing Date.

     Section 4.6      Advice of Changes. CBI will promptly advise Ireland in
writing of (a) any event occurring subsequent to the date of this Agreement
which would render any representation or warranty of CBI contained in this
Agreement, if made on or as of the date of such event or the date of the
Closing, untrue or inaccurate or (b) any material adverse change in CBI’s
Business.

     Section 4.7      Negotiation With Others. From and after the date of this
Agreement until the earlier of the Effective Time or the termination of this
Agreement in accordance with its terms, CBI, CBI’s Subsidiaries and the CBI
Principals shall not, directly or indirectly, (a) solicit, initiate discussions
or engage in negotiations with any person (whether such negotiations are
initiated by CBI, CBI’s Subsidiaries or the CBI Principals or otherwise) or take
any other action intended or designed to facilitate the efforts of any person,
other than Ireland, relating to the possible acquisition of CBI or any of its
Subsidiaries (whether by way of merger, purchase of capital stock, purchase of
assets or otherwise) or any material portion of its or their capital stock or
assets (with any such efforts by any such person, including without limitation a
firm proposal to make such an acquisition, to be referred to as an “Acquisition
Proposal”), (b) provide information with respect to CBI or any of its
Subsidiaries to any person, other than Ireland, relating to a possible
Acquisition Proposal by any person, other than Ireland, (c) enter into an
agreement with any person, other than Ireland, providing for a possible
Acquisition Proposal, or (d) make or authorize any statement, recommendation or
solicitation in support of any possible

-23-

--------------------------------------------------------------------------------

Acquisition Proposal by any person other than by Ireland. In addition, CBI and
the CBI Principals agree to immediately cease any and all existing activities,
discussions or negotiations with any parties conducted prior to the date hereof
with respect to the foregoing. Notwithstanding the foregoing, nothing contained
in this Agreement shall prevent the Board of Directors of CBI (or its agents
pursuant to its instruction) from taking any of the following actions: if CBI
shall receive from a third party an unsolicited written proposal from a third
party to acquire 100% of CBI and its entire business through a merger,
consolidation, stock purchase, purchase of all or substantially all of its
assets, or otherwise, and (ii) if the Board of Directors has made a good faith
determination, based upon the advice of its legal counsel set forth in a written
opinion or memorandum from such counsel, that it would be a violation of its
fiduciary duties to the shareholders of CBI to do otherwise, CBI may, without
breaching this Section 4.7, furnish information to and enter into negotiations
with such third party. Further, if in the reasonable good faith judgment of the
CBI Board of Directors any such written proposal is reasonably likely to be
consummated and is more favorable to the shareholders of CBI from a financial
perspective than the terms of the Merger (a “Superior Proposal”), nothing
contained in this Agreement shall prevent the CBI Board of Directors from
approving, accepting and recommending to the shareholders of CBI a Superior
Proposal, if the CBI Board of Directors has made a good faith determination,
based upon the advice of its legal counsel set forth in the written opinion or
memorandum from such counsel, that it would be a violation of its fiduciary
duties to the shareholders of CBI to do otherwise; provided that in each such
event CBI notifies Ireland of such determination by the CBI Board of Directors
and provides Ireland with a true and complete copy of the Superior Proposal
received from such third party, a copy of the written opinion and/or memorandum
of CBI’s legal counsel as set out above, and of all documents containing or
referring to information of CBI that is supplied to such third party. Except to
the extent expressly referenced in this Section 4.7, nothing in this Section 4.7
shall relieve CBI from complying with the other terms of this Agreement,
including, without limitation, the provisions of Sections 6.2 and 12.1(g) below.

     Section 4.8      Acquisition Proposals. CBI will provide Ireland with
immediate notice of any inquiry or offer CBI receives from or on behalf of any
third party of the type referred to in Section 4.7 hereof, including in such
notice the identity of the third party and a complete description of any such
inquiry or offer, and will provide Ireland with immediate notice if CBI provides
or furnishes any information to any third party relating to a possible
Acquisition Proposal.

     Section 4.9      Consents, Approvals and Filings. CBI will use its best
efforts to comply as promptly as practicable with the governmental requirements
specified in Section 2.5 hereof and to obtain on or before the Closing all
necessary approvals, authorizations, consents, licenses, clearances or orders of
Governmental Entities referred to in such section or of other persons referred
to in Section 2.6 or the CBI Disclosure Schedule.

     Section 4.10      Access to Records and Properties. Ireland may, prior to
the Effective Time, through its employees, agents and representatives, continue
to conduct or cause to be conducted a detailed review of the business, financial
condition, properties, assets, books and records of CBI. CBI agrees to assist
Ireland in conducting such review and investigation and will provide, and will
cause its independent public accountants to provide (subject to Ireland’s
agreement to any hold-harmless or indemnity reasonably required by such
independent public

-24-

--------------------------------------------------------------------------------

accountants), Ireland and its employees, agents and representatives full access
to, and complete information concerning all aspects of the business of CBI,
including its books, records (including Returns filed or in preparation),
personnel and premises, the audit work papers and other records relating to CBI
of its independent public accountants.

     Section 4.11      Reorganization. From and after the date hereof and until
the Effective Time, CBI and the CBI Principals will not, and will use their
reasonable best efforts to cause any affiliates of CBI not to, knowingly take
any action, or knowingly fail to take any action which is reasonable and not
materially burdensome to CBI or its shareholders, that would jeopardize
qualification of the Merger as a reorganization within the meaning of Section
368(a)(1)(A) of the Code.

     Section 4.12      Non-Competition Agreements. Prior to Closing, CBI and the
CBI Principals will cause all officers and directors of CBI to sign and deliver
to Ireland an agreement not to engage in mining or natural resources exploration
business or any related business for a period of four (4) years and within 200
miles of the CP, as set forth in a non-competition agreement in a form
substantially consistent with Exhibit F (the “Non-Competition Agreements”)..

     Section 4.13.      CBI Assistance to Auditors. CBI, the CBI Principals and
the officers and directors of CBI shall timely provide such reasonable
assistance to the accountants and auditors selected by Ireland to audit CBI’s
and its Subsidiaries’ financial statements as shall be requested by Ireland and
the accountants, with the goal of promptly completing the preparation and audit
of those financial statements required under Section 8.5 of this Agreement.

ARTICLE V

COVENANTS OF IRELAND AND SUB

     Section 5.1      Reorganization. From and after the date hereof and until
the Effective Time, Ireland will not, and Ireland will use its reasonable best
efforts to cause its affiliates not to, knowingly take any action, or knowingly
fail to take any action, that would jeopardize qualification of the Merger as a
reorganization within the meaning of Section 368(a)(1)(A) of the Code.

     Section 5.2      Registration Rights. Ireland hereby agrees that it will
offer to all holders Merger Securities issued as a result of the Merger
piggyback registration rights whereby the holders of the Merger Securities may
include the Ireland Merger Shares and the shares of Ireland Common Stock
issuable upon the proper exercise of the Ireland Merger Warrants (the “Merger
Warrant Shares”) for re-sale in any registration statement filed by Ireland
under the Securities Act within one (1) year of Closing, other than a
registration statement relating to the sale of securities to participants in an
employee benefit plan, a registration statement relating to a corporate
reorganization or other transaction under Rule 145 promulgated under the
Securities Act, or a registration statement on any form that does not include
substantially the same information as would be required in a registration
statement covering the sale of the Merger Securities. In connection with any
offering involving an underwriting of shares of Ireland’s capital stock, Ireland
shall not be required under this Section 5.2 to include any of the Merger
Securities in such underwriting unless the holders of such Merger Securities
accept the terms of

-25-

--------------------------------------------------------------------------------

the underwriting as agreed upon between Ireland and the underwriters selected by
it (or by other persons entitled to select the underwriters) and enter into an
underwriting agreement in customary form with an underwriter or underwriters
selected by Ireland, and then only in such quantity as the underwriters
determine in their sole discretion will not jeopardize the success of the
offering by Ireland. If the total amount of securities, including Merger
Securities, requested by the holders to be included in such offering exceeds the
amount of securities sold other than by Ireland that the underwriters determine
in their sole discretion is compatible with the success of the offering, then
Ireland shall be required to include in the offering only that number of such
securities, including Merger Securities, that the underwriters determine in
their sole discretion will not jeopardize the success of the offering.

     Section 5.3      CBI Appointment of Director. Ireland hereby agrees that
promptly after the Effective Time, Lawrence E. Chizmar, Jr., presently a
director of CBI, shall be appointed to Ireland’s Board of Directors, to hold
such office until the next meeting of Ireland’s shareholders at which members of
Ireland’s Board of Directors are to be elected, and Ireland shall nominate such
Mr. Chizmar for election as a director of Ireland at such meeting. Should Mr.
Chizmar resign at any time prior to one year from the Effective Time, then that
vacancy shall be filled in the normal course pursuant to Ireland’s Articles of
Incorporation and Bylaws.

     Section 5.4      Employee Benefits. Promptly following the Effective Time,
Ireland will take all steps necessary to make available to those employees of
CBI that will become employees of Ireland or the Surviving Entity all employee
benefits then offered to Ireland employees of like circumstance.

     Section 5.5      Removal of Restrictive Legends. Ireland agrees that,
provided:

          (a)      Ireland receives an opinion from its legal counsel (the
“Initial Free Trading Opinion”) that the restrictive legend (the “Initial
Legend”) endorsed on any share certificates (the “Initial Share Certificates”)
representing the Ireland Merger Shares or the Merger Warrant Shares when
initially issued by Ireland pursuant to the terms of this Agreement or the
Ireland Merger Warrants may be removed pursuant to the provisions of the
Securities Act and the rules and regulations promulgated thereunder; and

          (b)      the holder of the Initial Share Certificates delivers to
Ireland such documentation, undertakings and other information as may reasonably
be required by Ireland’s legal counsel to provide the Initial Free Trading
Opinion,

Ireland shall remove the Initial Legend from the Initial Share Certificates and
shall not charge the holder thereof for the costs associated therewith,
including, but not limited to, the cost of obtaining the Initial Free Trading
Opinion. Notwithstanding the provisions of this Section 5.5, if it shall be come
necessary under the Securities Act or the rules and regulations promulgated
thereunder to again endorse a restrictive legend (the “Subsequent Legend”) upon
any share certificates representing the Ireland Merger Shares or the Merger
Warrant Shares after the Initial Legend has been removed, Ireland may charge the
holder of such share certificates for the reasonable costs of removing the
Subsequent Legend, including, but not limited to, the cost of obtaining an
opinion from legal counsel that the Subsequent Legend may be removed from such
share certificates.

-26-

--------------------------------------------------------------------------------

     Section 5.6      Replacement of Directors and Officers. Ireland agrees to
use its best efforts where practical to remove John Arkoosh’s name, and the
names of any other directors or officers of CBI, and to substitute another
person, on all contracts, permits and government filings relating to the CP
within 180 days after the Effective Time. Ireland agrees to indemnify John T.
Arkoosh and the other former officers and directors of CBI if they are made a
party to any claim arising from events that occur after Closing on any such
contracts, permits and government filings relating to the CP, provided that
Ireland shall not be required to indemnify Mr. Arkoosh or the other former
officers and directors of CBI for any claims or liabilities arising as a result
of their own malfeasance or the malfeasance of any of their affiliates.

Ireland agrees to accept the resignations of all officers and directors of CBI
and its Subsidiaries as of Closing and will act expeditiously to replace and
notify proper governmental agencies of said resigning parties and their
replacements.

     Section 5.7      CBI Tax Returns. After the Effective Time, Ireland shall
timely file all tax returns required to be filed by CBI and its Subsidiaries
after the Closing.

     Section 5.8      No Additional Shares. Other than (a) shares issuable upon
the proper exercise of the Ireland Options or the Outstanding Ireland Warrants,
(b) any shares that Ireland may agree to issue in connection with the
acquisition of any new mineral claims forming part of the Red Mountain Project,
as that term is used in Ireland’s filings with the Commission, or (c) shares
issuable pursuant to the terms of this Agreement or the Ireland Merger Warrants,
Ireland agrees not to issue any additional shares from the date of this
Agreement to January 22, 2008.

     Section 5.9      Ireland Employee Stock Options. Ireland agrees not to
issue more than 2,000,000 new employee, consultant or director stock options
during the period from January 1, 2008 to December 31, 2008. However, this limit
may be exceeded subject to the overall requirements of the particular stock
option plan under which Ireland seeks to issue such new employee, consultant or
director stock options, if Ireland’s Board of Directors is presented with the
reasons for issuing the additional options and Lawrence E. Chizmar Jr.
specifically votes to approve the issuance of such additional options. If Mr.
Chizmar is not, at such time, a member of Ireland’s Board of Directors, Ireland
may issue the additional options referred to in this Section 5.9 with the prior
written consent of John T. Arkoosh.

     Section 5.10      Maintain CBI Claims. Ireland agrees to maintain all
permits and substantially all mineral claims and leases held by CBI and its
Subsidiaries at Closing current and in good standing order for at least one (1)
year after Closing.

     Section 5.11      Insurance. Ireland agrees to maintain a minimum of $2
million of general liability insurance coverage that would include coverage
against claims arising on or in connection with the CP properties, including
coverage to all mining syndicates and their participants (related to underlying
mineral claims), third party, consultants and workman compensation claims, such
coverage to be at least as broad as insurance coverage held by CBI for such
potential liabilities as of the date this Agreement is signed. Said insurance
shall be maintained so long as Ireland and subsidiaries and its assignees hold
CP mineral claims in the names of, or under rights obtained from, underlying
Staking Syndicates.

-27-

--------------------------------------------------------------------------------

ARTICLE VI

MUTUAL COVENANTS

     Section 6.1      Confidentiality.

          (a)      In connection with the negotiation of this Agreement, the
preparation for the consummation of the transaction contemplated hereby, and the
performance of obligations hereunder, each party hereto acknowledges that it has
had, and will have, access to confidential information relating to the other
party, including, but not limited to, technical, manufacturing or marketing
information, ideas, methods, developments, inventions, improvements, business
plans, trade secrets, scientific or statistical data, diagrams, drawings,
specifications or other proprietary information relating thereto, together with
all analyses, compilations, studies or other documents, records or data prepared
by the parties or their respective representatives which contain or otherwise
reflect or are generated from such information. All such information is herein
referred to as “Confidential Information”; provided, however, that the term
“Confidential Information” does not include information received by a party in
connection with the transaction contemplated hereby which (i) is or becomes
generally available to the public other than as a result of a disclosure by such
party or its representatives, (ii) was within such party’s possession (as
evidenced by duly authenticated writings) prior to its being furnished to such
party by or on behalf of the other party in connection with the transaction
contemplated hereby, provided that the source of such information was not known
by such party to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the other party
or any other person with respect to such information or (iii) becomes available
to such party on a non-confidential basis from a source other than the other
party or any of its representatives, provided that such source is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the other party or any other person with
respect to such information.

          (b)      Nothing in this Section 6.1 is intended to grant any rights
under any patent or copyright of either party, nor shall this Section 6.1 grant
any right in or to the other party’s Confidential Information. Each party shall
use the other party’s Confidential Information solely for the purpose of
consummating the transaction contemplated by this Agreement and shall use
reasonable efforts to treat all Confidential Information as confidential,
preserve the confidentiality thereof and not disclose any Confidential
Information, except to its representatives and affiliates who need to know such
Confidential Information in connection with the transaction contemplated hereby.
Each party shall cause its representatives to comply with the covenants in the
preceding sentence.

          (c)      All Confidential Information shall remain the property of the
party who originally possessed such information. In the event of the termination
of this Agreement for any reason whatsoever, Ireland shall, and shall cause its
representatives to, promptly return to CBI, and CBI shall, and shall cause its
representatives to, promptly return to Ireland, all Confidential Information
(including all copies, summaries and extracts thereof and all analyses,
compilations, studies or other documents, records or data which contain, reflect
or are generated from such Confidential Information) furnished to Ireland or
CBI, as the case may be, by the other party in connection with the transactions
contemplated hereby.

-28-

--------------------------------------------------------------------------------

          (d)      If a party or any of its representatives or affiliates is
requested or required (by oral questions, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process) or is otherwise required by operation of law to
disclose any Confidential Information, such party shall provide the other party
with prompt written notice of such request or requirement, which notice shall,
if practicable, be at least 48 hours prior to making such disclosure, so that
the other party may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. If, in the absence of a
protective order or other remedy or the receipt of such a waiver, such party or
any of its representatives are nonetheless, in the opinion of counsel, legally
compelled to disclose Confidential Information, then such party may disclose
that portion or the Confidential Information which such counsel advises is
legally required to be disclosed, provided that such party uses its reasonable
efforts to preserve the confidentiality of the Confidential Information,
whereupon such disclosure shall not constitute a breach of this Agreement.

          (e)      Each party agrees that its obligations provided herein are
necessary and reasonable in order to protect the other party and its business,
and each party expressly agrees that monetary damages would be inadequate to
compensate a party for any breach by the other party of its covenants and
agreements set forth herein. Accordingly, each party agrees and acknowledges
that any such breach or threatened breach will cause irreparable injury to the
other party and that, in addition to any other remedies that may be available,
in law, in equity or otherwise, such party shall be entitled to obtain
injunctive relief against the threatened breach of this Agreement or the
continuation of any such breach, without the necessity of proving actual
damages. Notwithstanding the above, the parties agree that Ireland and CBI may
disclose such information as may be necessary to comply with their respective
reporting obligations under any applicable laws.

     Section 6.2      Expenses.

          (a)      In the event the Merger is not consummated, Ireland and CBI
will each separately bear its own expenses incurred in connection with the
agreement except as set forth in this Section 6.2. Ireland agrees to pay (i) all
expenses incurred by CBI in connection with preparation and auditing of CBI and
its Subsidiaries’ financial statements, including predecessors’ statements, if
requested, and (ii) the expenses of CBI’s and its Subsidiaries’ legal counsel in
an amount not to exceed, in the aggregate, 50% of the expenses of Ireland’s
legal counsels engaged in connection with completing the Merger. If the Merger
is completed, Ireland will pay all Merger expenses incurred by CBI, CBI’s
Subsidiaries, Ireland or Sub except for the expenses of CBI’s and its
Subsidiaries’ legal counsel which shall be limited as described in (ii) above.
Each party shall furnish to the other, upon reasonable request, a full
accounting for all such expenses for purposes of determining the parties’
obligations under this Section 6.2(a) .

          (b)      If this Agreement is terminated by CBI pursuant to Section
12.1(g) hereof, then CBI shall pay to Ireland within three business days of such
termination an amount equal to $1,000,000 by check or wire transfer. If this
Agreement is terminated by Ireland pursuant to Section 12.1(h) hereof, then
Ireland shall pay to CBI within three business days of such termination an
amount equal to $1,000,000 by check or wire transfer. Notwithstanding the
foregoing, nothing contained herein shall relieve any party from liability for
any breach of this Agreement.

-29-

--------------------------------------------------------------------------------

     Section 6.3      Public Announcements. Except as provided for herein,
Ireland and CBI shall not, from and after the date hereof and prior to the
Effective Time, make, issue or release any public announcement, press release,
public statement or acknowledgment of the existence of, or reveal publicly the
terms, conditions and status of, the transactions provided for herein (including
any generally disseminated written communication to employees, customers or the
trade) without the prior consent of the other party as to the content and time
of release of and the media in which such statement or announcement is to be
made; provided, however, that in the case of announcements, statements,
acknowledgments or disclosures which any party is required by law to make, issue
or release, the making, issuing or releasing of any such announcement,
statement, acknowledgment or disclosure by the party so required to do so by law
shall not constitute a breach of this Agreement if such party shall have given,
to the extent reasonably possible, not less than one calendar day prior notice
to the other party, and shall have attempted, to the extent reasonably possible,
to clear such announcement, statement, acknowledgment or disclosure with the
other party. Each party hereto agrees that it will not unreasonably withhold any
such consent or clearance. If, based upon the advice of its outside legal
counsel, Ireland believes it to be necessary to meet its public disclosure
obligations or otherwise desirable; the parties will issue a mutually agreed
upon joint press release announcing the execution and delivery of this
Agreement.

     Section 6.4      Agreements to Cooperate.

          (a)      CBI shall take, and shall cause its Subsidiaries to take, all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on CBI or its Subsidiaries with respect to the Merger and
shall take all reasonable actions necessary to cooperate promptly with and
furnish information to Ireland in connection with any such requirements imposed
upon Ireland or Sub or any Subsidiary of Ireland or Sub in connection with the
Merger. CBI shall take, and shall cause its Subsidiaries to take, all reasonable
actions necessary (i) to obtain (and will take all reasonable actions necessary
to promptly cooperate with Ireland or Sub and their Subsidiaries in obtaining)
any consent, authorization, order or approval of, or any exemption by, any
Governmental Entity, or other third party, required to be obtained or made by
CBI or any of its Subsidiaries (or by Ireland or Sub or any of their
Subsidiaries) in connection with the Merger or the taking of any action
contemplated by this Agreement; (ii) to lift, rescind or mitigate the effect of
any injunction or restraining order or other order adversely affecting the
ability of CBI to consummate the transactions contemplated hereby; (iii) to
fulfill all conditions applicable to CBI pursuant to this Agreement; and (iv) to
prevent, with respect to a threatened or pending temporary, preliminary or
permanent injunction or other order, decree or ruling, the entry, or
promulgation thereof, as the case may be; provided, however, that CBI shall not
be obligated to, nor shall CBI be obligated to cause its Subsidiaries to,
dispose of or hold separate all or a material portion of the business or assets
of CBI and its Subsidiaries, taken as a whole.

          (b)      Ireland and Sub shall take, and shall cause their
Subsidiaries to take, all reasonable actions necessary to comply promptly with
all legal requirements which may be imposed on them or their Subsidiaries with
respect to the Merger and shall take all reasonable actions necessary to
cooperate promptly with and furnish information to CBI in connection with any
such requirements imposed upon CBI or any Subsidiary of CBI in connection with
the Merger. Ireland and Sub shall take, and shall cause their Subsidiaries to
take, all reasonable

-30-

--------------------------------------------------------------------------------

actions necessary (i) to obtain (and will take all reasonable actions necessary
to promptly cooperate with CBI and its Subsidiaries in obtaining) any consent,
authorization, order or approval of, or any exemption by, any Governmental
Entity, or other third party, required to be obtained or made by Ireland or Sub
or any of their Subsidiaries (or by CBI or any of its Subsidiaries) in
connection with the Merger or the taking of any action contemplated by this
Agreement; (ii) to lift, rescind or mitigate the effect of any injunction or
restraining order or other order adversely affecting the ability of Ireland or
Sub to consummate the transactions contemplated hereby; (iii) to fulfill all
conditions applicable to Ireland or Sub pursuant to this Agreement; and (iv) to
prevent, with respect to a threatened or pending temporary, preliminary or
permanent injunction or other order, decree or ruling or statute, rule,
regulation or executive order, the entry, enactment or promulgation thereof, as
the case may be; provided, however, that Ireland shall not be obligated to, nor
shall Ireland be obligated to cause its Subsidiaries to, dispose of or hold
separate or otherwise relinquish all or a portion of the business or assets of
Ireland and its Subsidiaries, taken as a whole, or to change its or CBI’s
business in any way.

          (c)      The parties hereto will consult and cooperate with one
another, and consider in good faith the views of one another, in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any party hereto in
connection with proceedings under or relating to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”) or any other federal or state antitrust
or fair trade law.

     Section 6.5      State Statutes. If any state takeover law shall become
applicable to the transactions contemplated by this Agreement, Ireland and its
Board of Directors or CBI and its Board of Directors, as the case may be, shall
use their reasonable efforts to grant such approvals and take such actions as
are necessary so that the transactions contemplated by this Agreement may be
consummated as promptly as practicable on the terms contemplated by this
Agreement and otherwise to minimize the effects of such state takeover law on
the transactions contemplated by this Agreement.

     Section 6.6      Additional Agreements. In case at any time after the
Effective Time of the Merger any further action is reasonably necessary to carry
out the purposes of this Agreement or to vest the Surviving Entity with full
title to all properties, assets, rights, approvals, immunities and franchises of
CBI and Sub, the proper officers, directors, and managers of each entity party
to this Agreement shall take all such necessary action.

     Section 6.7      Transfer of Sub. Each of Ireland and CBI agrees that,
notwithstanding the other provisions of this Agreement, Ireland shall have the
right prior to or after the Effective Time to transfer the ownership of Sub or
the Surviving Entity to another wholly-owned subsidiary of Ireland, so long as
such transfer does not jeopardize the tax-free merger under IRC Section 386
(a)(1)(A)..

ARTICLE VII

PROXY STATEMENT

     Section 7.1      Preparation. Ireland and CBI will cooperate in the prompt
preparation by Ireland of a proxy statement for submission to the shareholders
of CBI in connection with the

-31-

--------------------------------------------------------------------------------

CBI Special Meeting as defined below (the “Proxy Statement”), which Proxy
Statement shall include the information required by Rule 502(b) of Regulation D
to be distributed to CBI’s shareholders, including those who do not qualify as
“accredited investors” as defined by Rule 501 of Regulation D. Ireland will
control the drafting of the Proxy Statement and have final approval of the form
of the Proxy Statement. Ireland will bear the cost of preparing and distributing
the Proxy Statement to the CBI Shareholders. The Proxy Statement will clearly
disclose the total outstanding shares of Ireland and all rights to acquire
additional shares of Ireland outstanding as of the date of the Proxy Statement,
and will clearly disclose the aggregate and proportionate share ownership of the
CBI shareholders ( on an as issued and fully diluted basis) immediately
following the Effective Time. Ireland will provide CBI with at least 48 hour to
review all or each component part of the final Proxy Statement before it is
mailed to CBI’s shareholders.

     Section 7.2      Representations, Warranties and Covenants of CBI. CBI and
the CBI Principals jointly and severally represent and warrant to Ireland that,
so long as Ireland has included information in the final Proxy Statement
reasonably requested by CBI to be placed in the final Proxy Statement within the
48 hour period described in Section 7.1 in order to ensure that such Proxy
Statement does not contain a Material Misstatement, as defined below, that the
Proxy Statement will not, at the time of its issuance, at the time of the CBI
Special Meeting and at the Effective Time contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading (collectively a “Material Misstatement”) except that no
representation or warranty is made with respect to information set forth in the
Proxy Statement concerning Ireland or any Subsidiary of Ireland. CBI will
promptly advise Ireland in writing if at any time prior to the Effective Time it
obtains knowledge of any facts that might make it necessary or appropriate to
amend or supplement the Proxy Statement in order to make the statements
contained or incorporated by reference therein not misleading or to comply with
applicable law.

     Section 7.3      Representations, Warranties and Covenants of Ireland.
Ireland represents and warrants to CBI that the information to be set forth in
the Proxy Statement concerning Ireland or any Subsidiary will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading. Ireland will promptly advise CBI in
writing if at any time prior to the Effective Time it obtains knowledge of any
facts that might make it necessary or appropriate to amend or supplement the
Proxy Statement in order to make the statements contained or incorporated by
reference therein not misleading or to comply with applicable law.

     Section 7.4      Mailing to Shareholders; Recommendation of CBI Board; CBI
Special Meeting. Ireland will cause the Proxy Statement to be mailed to CBI’s
shareholders at the expense of Ireland as soon as practicable, but not later
than January 11, 2008, without the prior written consent of CBI, in accordance
with applicable state law. CBI will call a special meeting of the CBI
shareholders (the “CBI Special Meeting”) to be held as promptly as practicable
for the purpose of obtaining the shareholder approval of this Agreement and the
Merger and shall use all reasonable efforts to obtain such approval. CBI shall
coordinate and cooperate with Ireland with respect to the timing of the CBI
Special Meeting. CBI shall not change the date of

-32-

--------------------------------------------------------------------------------

the CBI Special Meeting without the prior written consent of Ireland, nor shall
CBI adjourn the CBI Special Meeting without the prior written consent of
Ireland, unless such adjournment is due to the lack of a quorum, in which case
the Chairman of the CBI Special Meeting shall announce at such meeting the time
and place of the adjourned meeting

ARTICLE VIII

CONDITIONS TO THE OBLIGATIONS OF IRELAND AND SUB

     The obligations of Ireland and Sub under this Agreement to consummate the
Merger will be subject to the satisfaction, or to the waiver by them in the
manner contemplated by Section 13.2, on or before the Closing, of the following
conditions:

     Section 8.1      Representations and Warranties. The representations and
warranties of CBI contained in this Agreement will be true and correct on and as
of the Effective Time, except for changes contemplated by this Agreement and
except for statements which address items only as of a particular date, with the
same force and effect as if made on and as of the Effective Time, except, in all
such cases, for such breaches, inaccuracies or omissions which in the aggregate
do not have a material adverse effect on Ireland’s Business.

     Section 8.2      Performance of Covenants. CBI shall have performed and
complied in all material respects with each and every covenant, agreement and
condition required by this Agreement to be performed or complied with by it
prior to or on the Closing.

     Section 8.3      No Governmental or Other Proceeding or Litigation. No
order of any court or administrative agency will be in effect which restrains or
prohibits any transaction contemplated hereby, or which would limit or otherwise
affect in a material respect, Ireland’s ownership of CBI; no suit, action, or
proceeding by any Governmental Entity or other person or entity, or
investigation or inquiry by any Governmental Entity, will be pending or, in the
case of a Governmental Entity, threatened against Ireland, Sub or CBI, which
challenges the validity or legality, or seeks to restrain the consummation, of
any transaction contemplated hereby, or which seeks to limit or otherwise affect
Ireland’s ownership of CBI, and no written advice shall have been received by
Ireland, Sub, CBI or their respective counsel from any Governmental Entity, and
remain in effect, stating that an action or proceeding will, if the Merger is
consummated or sought to be consummated, be filed seeking to invalidate or
restrain the Merger or limit or otherwise affect Ireland’s ownership of CBI and
there shall not be any action taken, or any statute, rule, regulation or order
enacted, entered, enforced or deemed applicable to the Merger, which would (a)
make the consummation of the Merger illegal, (b) render Ireland, Sub or CBI
unable to consummate the Merger or (c) prohibit Ireland’s, Sub’s or CBI’s
ownership or operation of all or any material portion of the business or assets
of CBI and its Subsidiaries, taken as a whole, as a result of the Merger, or
compel Ireland, Sub or CBI to dispose of or hold separate all or any material
portion of the business or assets of CBI and its Subsidiaries, taken as a whole.

     Section 8.4      Approvals and Consents. The approval of the shareholders
of CBI referred to in Section 1.8 hereof, and any approvals and authorizations
of any Governmental

-33-

--------------------------------------------------------------------------------

Entities, and of any other third parties necessary to complete the Merger, shall
have been obtained.

     Section 8.5      Financial Statement Audit. CBI shall have delivered to
Ireland and Sub, at the expense of Ireland, using independent auditors selected
by Ireland, those audited annual financial statements and unaudited interim
financial statements of CBI as are, in the opinion of Ireland’s auditors,
necessary to permit Ireland to make any required filings under the Securities
Exchange Act of 1934.

     Section 8.6      Opinion of Counsel. Ireland shall have received from legal
counsel to CBI, an opinion dated the date of the Closing and addressed to
Ireland, substantially in the form attached hereto as Exhibit D. .

     Section 8.7      Certificate. Ireland shall have received a certificate
signed by the President of CBI to the effect that the conditions set forth in
Section 8.1 and 8.2 have been met, and that there shall have been no materially
adverse change with respect to CBI’s title and/or rights to the mineral claims
and leases related to the CP as set out in the Harris & Thompson title opinion
referred to in Section 8.15.

     Section 8.8      Dissenting Shares. The aggregate number of Dissenting
Shares for which demands for payment are filed or may still be filed shall not
exceed five percent (5%) of the outstanding shares of CBI Capital Stock
immediately prior to the Effective Time.

     Section 8.9      No Material Adverse Change. There shall have been no
material adverse change in CBI’s Business from the date hereof through the
Closing Date. Notwithstanding the above, a Material Adverse Change shall not be
attributed to CBI solely because of a preceding Material Adverse Change at
Ireland unless CBI was the primary cause of such action or event.

     Section 8.10      CBI Options. Except for the CBI Options, all warrants,
options or other rights to purchase shares of CBI Capital Stock shall have
terminated by full exercise or cancellation or upon assumption by Ireland in
accordance with the terms of this Agreement

     Section 8.11      Due Diligence. Ireland and its advisors shall have
completed their due diligence investigation of the affairs of CBI to their
reasonable satisfaction.

     Section 8.12      Non-Competition Agreements. Ireland shall have received
at or prior to the Closing from each person named in Section 4.12 a
Non-Competition Agreement executed by such person.

     Section 8.13      [Deleted]

     Section 8.14      Evidence of Investor Qualification Ireland shall have
received evidence satisfactory to Ireland’s legal counsel that the issuance of
the Merger Securities to CBI’s shareholders under the terms of this Agreement
shall qualify for the registration exemptions of the Securities Act provided by
Rule 506 of Regulation D promulgated under the Securities Act, which evidence
shall include evidence that, at the Effective Time, there shall be no more than
35 shareholders of CBI who do not qualify as “accredited investors” as that term
is defined in Rule 501 of Regulation D. Ireland agrees that the evidence
required pursuant to this Section 8.14 may

-34-

--------------------------------------------------------------------------------

be provided by the delivery of duly completed and duly executed Certificates of
Qualified Investors or forms of proxy as described in Section 1.6(a)(ii) which,
in the aggregate indicate that there will be no more that 35 shareholders of CBI
who do not qualify as “accredited investors.

     Section 8.15      Updated Title Opinion. Ireland shall have received from
Harris & Thompson a title opinion reasonably satisfactory to Ireland, dated
between December 1, 2007 and Closing which covers mineral claims and leases
related to the CP.

ARTICLE IX

CONDITIONS TO CBI’S OBLIGATIONS

     The obligations of CBI under this Agreement to consummate the Merger will
be subject to the satisfaction, or to the waiver by CBI in the manner
contemplated by Section 13.2, on or before the Closing, of the following
conditions:

     Section 9.1      Representations and Warranties. The representations and
warranties of Ireland and Sub contained in this Agreement will be true and
correct on and as of the Effective Time, with the same force and effect as if
made on and as of the Effective Time.

     Section 9.2      Performance of Covenants. Ireland and Sub shall have
performed and complied in all material respects with each and every covenant,
agreement and condition required by this Agreement to be performed or complied
with by each prior to or at the Closing.

     Section 9.3      No Governmental or Other Proceeding or Litigation. No
order of any court or administrative agency will be in effect which restrains or
prohibits any transaction contemplated hereby or which would limit or otherwise
affect in a material respect Ireland’s ownership of CBI; no suit, action or
proceeding by any Governmental Entity or other person or entity or investigation
by any Governmental Entity, will be pending or, in the case of a Governmental
Entity, threatened against Ireland, Sub or CBI, which challenges the validity or
legality, or seeks to restrain the consummation, of any transaction contemplated
hereby, including the Subsequent Merger, or which seeks to limit or otherwise
affect Ireland’s ownership of CBI; and no written advice shall have been
received by Ireland, Sub, CBI or their respective counsel from any Governmental
Entity, and remain in effect, stating that an action or proceeding will, if the
Merger is consummated or sought to be consummated, be filed seeking to
invalidate or restrain the Merger or limit or otherwise affect Ireland’s
ownership of CBI and there shall not be any action taken, or any statute, rule,
regulation or order enacted, entered, enforced or deemed applicable to the
Merger, which would (a) make the consummation of the Merger illegal or (b)
render Ireland, Sub or CBI unable to consummate the Merger.

     Section 9.4      Approvals and Consents. The approval of the shareholders
of CBI referred to in Section 1.8 hereof, and required approvals and
authorizations of the Governmental Entities and other third parties described in
this Agreement or mutually agreed upon by the Parties hereof shall have been
obtained.

-35-

--------------------------------------------------------------------------------

     Section 9.5      Opinion of Counsel. CBI shall have received from legal
counsel to Ireland and Sub, an opinion dated the date of the Closing and
addressed to CBI, substantially in the form attached hereto as Exhibit E.

     Section 9.6      Certificates. CBI shall have received certificates signed
by the Chief Financial Officer of each of Ireland and Sub to the effect that the
conditions set forth in Sections 9.1 - 9.4 and 9.7 have been met.

     Section 9.7      No Material Adverse Change. There shall have been no
material adverse change in Ireland’s Business from the date hereof through the
Effective Time and Ireland shall have continued to carryon its business in the
ordinary course from the date of this Agreement through the Effective Date.
Notwithstanding the above, a Material Adverse Change shall not be attributed to
Ireland solely because of a preceding Material Adverse Change at CBI unless
Ireland was the primary cause of such action or event.

ARTICLE X

CLOSING

     Unless this Agreement shall have been terminated and the Merger shall have
been abandoned pursuant to a provision of Article XII hereof, a closing (the
“Closing”) will be held, after the satisfaction or waiver of the conditions set
forth in Articles VIII and IX, on or before January 31, 2008, at the offices of
Gunderson Law Firm, 5345 Kietzke Lane, Suite 200, Reno, NV 89511 , or such other
date or place as may be mutually agreed upon by the parties. At the date of the
Closing (the “Closing Date”), the documents referred to in Articles VIII and IX
will be exchanged by the parties and, immediately thereafter, the Articles of
Merger will be filed by CBI and Sub with the Secretary of State of the State of
Nevada.

ARTICLE XI

INDEMNITY

     Section 11.1      Indemnification. From and after the Effective Time, the
CBI’s Principals shall indemnify and hold harmless Ireland, Ireland’s
Subsidiaries ( including the Subsidiaries of CBI) and the Surviving Entity and
their respective affiliates, officers, directors, managers, members, employees,
representatives and agents (collectively, the “Indemnified Parties”) from and
against any claims, losses, liabilities, damages, arbitration or any legal
actions (including without limitation, interest, penalties and reasonably
incurred costs, expenses and legal fees and expenses) (collectively, “Losses”):

          (a)      which are in excess of $1,000,000.00, arising from or in
connection with:

               (i)      any fraudulent misrepresentations of CBI contained in
this Agreement, including any Exhibits or Schedules attached hereto;

               (ii)      any breach of a representation, warranty, or covenant
in this Agreement, including any Exhibits or Schedules attached hereto, as to
the property owned by CBI and its Subsidiaries; and

-36-

--------------------------------------------------------------------------------

               (iii)      any breach of a representation, warranty, or covenant
in this Agreement, including any Exhibits or Schedules attached hereto, as to
the permits obtained and held by CBI and its Subsidiaries;

     Section 11.2      Time Frame. The indemnification shall apply only to
Losses arising from a fraudulent misrepresentation or breach, as set forth in
Section 11.1, which existed at Closing and which becomes known to Ireland and is
formally presented in writing to the CBI Principals within six months following
the Effective Time.

     Section 11.3      Allocation Among the CBI Principals of any Adjudicated
Claims. The CBI Principals agree amongst each other that, in the event that any
of them is found liable for any Losses established under Section 11.1(a) (each,
a “Liable CBI Principal”), that such Liable CBI Principal shall be entitled to
seek contribution from the remaining CBI Principals for their pro rata portion
of such liability. A pro rata portion shall be based on the ratio of the merger
Securities each became entitled to receive at Closing under this Agreement.

ARTICLE XII

TERMINATION

     Section 12.1      Termination and Abandonment. This Agreement may be
terminated and the Merger may be abandoned before the Effective Time,
notwithstanding any approval and adoption of this Agreement by the shareholders
of CBI or by Ireland in its capacity as sole stockholder of Sub:

          (a)      by the mutual written consent of the Boards of Directors of
Ireland and CBI;

          (b)      by Ireland or by CBI at any time after January 31, 2008 (or
such later date as shall have been agreed to in writing by them, acting through
their respective Boards of Directors) if the Merger for any reason has not by
such date become effective; provided, however, that this provision shall not be
available to any party whose willful failure to fulfill any obligation under
this Agreement has been the cause of, or resulted in, the failure of the
Effective Time to occur on or before such date;

          (c)      by either Ireland or CBI if a permanent injunction or other
order by any federal or state court would make illegal or otherwise restrain or
prohibit the consummation of the Merger shall have been issued and shall have
become final and nonappealable; or

          (d)      by Ireland if there has been a material breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of CBI and such breach has not been cured within 10 business days after
written notice from Ireland to CBI (provided, that Ireland is not in material
breach of the terms of this Agreement; and provided further, that no cure period
shall be required for a breach which by its nature cannot be cured);

          (e)      by CBI if there has been a material breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of Ireland or Sub and such breach has not been cured within 10 business
days after written notice from CBI to Ireland or Sub

-37-

--------------------------------------------------------------------------------

(provided, that CBI is not in material breach of the terms of this Agreement;
and provided further, that no cure period shall be required for a breach which
by its nature cannot be cured);

          (f)      by Ireland or CBI, if the required approval of the
shareholders of CBI contemplated by this Agreement shall not have been obtained
by reason of the failure to obtain the required vote upon a vote taken at the
CBI Special Meeting or at any adjournment thereof to the extent determined to be
necessary subsequent to the date hereof notwithstanding CBI’s reasonable best
efforts to ensure that such vote was obtained;

          (g)      by CBI or Ireland, if the CBI Board of Directors, pursuant to
the exercise of its fiduciary obligations to the CBI shareholders under the NRS,
shall have (i) accepted or approved, or recommended to the shareholders of CBI a
Superior Proposal, (ii) amended, withheld or withdrawn its recommendation of the
Merger, or (iii) otherwise determined that it was necessary in the best
interests of CBI and its shareholders to terminate this Agreement; provided,
that termination by CBI pursuant to this paragraph shall result in the payment
of the $1,000,000 break-up fee described under Section 6.2 above; or

          (h)      by Ireland, in its discretion, for any reason other than the
reasons set forth elsewhere in this Section 12.1; provided, that termination by
Ireland pursuant to this paragraph shall result in the payment of the $1,000,000
break-up fee described under Section 6.2 above.

     The power of termination provided for by this Section 12 may be exercised
for Ireland or CBI only by their respective Boards of Directors and will be
effective only after written notice thereof, signed on behalf of the party for
which it is given by its Chief Executive Officer or other duly authorized
officer, shall have been given to the other and all fees and expenses required
to be paid under Section 6.2, if any, shall have been paid. If this Agreement is
terminated in accordance with this Section 12.1, the Merger will be deemed
abandoned without further action by Ireland, Sub or CBI.

     Section 12.2      Effect of Termination. In the event of termination and
abandonment of the Merger pursuant to Section 12.1, none of Ireland, Sub, or CBI
shall have any liability or further obligation to any of the others except as
provided in Sections 6.1 and 6.2 and except for damages for any breach of this
Agreement.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

     Section 13.1      Amendment and Modification. To the fullest extent
provided by applicable law, this Agreement may be amended, modified and
supplemented with respect to any of the terms contained herein by mutual consent
of the respective Boards of Directors of Ireland, Sub and CBI or by their
respective officers duly authorized by such Boards of Directors by an
appropriate written instrument executed at any time prior to the Effective Time.

     Section 13.2      Waiver of Compliance. To the fullest extent permitted by
law, each of Ireland, Sub and CBI may, pursuant to action by its respective
Board of Directors, or its respective officers duly authorized by its Board of
Directors, by an instrument in writing extend the time for or waive the
performance of any of the obligations of the others or waive

-38-

--------------------------------------------------------------------------------

compliance by the others with any of the covenants, or waive any of the
conditions to its obligations, contained herein; provided, however, that the
requirement to obtain the approval of the shareholders of CBI referred to in
Section 1.8 hereof will not be waivable. No such extension of time or waiver
will operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

     Section 13.3      No Survival of Representations and Warranties. The
respective representations and warranties of each party hereto contained herein
will not be deemed to be waived or otherwise affected by any investigation made
by the other party hereto. Such representations and warranties will be
extinguished by and will not survive the Effective Time, except with respect to
the remedies set forth in Article XI and except for remedies that may be
available for fraud.

     Section 13.4      Notices. All notices, requests, demands and other
communications required or permitted hereunder will be in writing and will be
deemed to have been duly given when delivered by hand or when mailed by
registered or certified mail, postage prepaid, or when given by facsimile
transmission (promptly confirmed in writing), as follows:

  (a)

If to Ireland or Sub:

     

Ireland, Inc.
#100 – 2441 West Horizon Ridge Parkway
Henderson NV 89052
Telephone No.: (702) 932-0353
Telecopy No.: (702) 932-0338
Attention: Douglas Birnie

       

with a copy to:

       

Gunderson Law Firm
5345 Kietzke Lane, Suite 200
Reno, NV 89511
Telephone No.: (775) 829-1222
Telecopy No.: (775) 829-1226
Attention: Mark H. Gunderson

or to such other person as Ireland or Sub designates in writing delivered to CBI
in the manner provided in this Section 13.4;

  (b)

If to CBI:

     

Columbus Brine, Inc.
3415 Klamath Woods Place
Concord, California 94518
Telephone No.: (925) 685-1215
Telecopy No.: (925) 798-1260
Attention: John T. Arkoosh

-39-

--------------------------------------------------------------------------------


  with copies to:       Alan W. Peryam, LLC   Zupkus & Angell, P.C.   555 East
Eighth Avenue   Denver, Colorado 80203   Telephone No.: (303) 866-0900  
Telecopy No.: (303) 894-0104   Attention: Alan W. Peryam

or to such other person as CBI designates in writing, delivered to Ireland in
the manner provided in this Section 13.4.

     Section 13.5      Assignment. This Agreement and all of the provisions
hereof will be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations hereunder may be assigned by any
of the parties hereto without the prior written consent of the other parties.

     Section 13.6      Governing Law. This Agreement and the legal relations
between the parties hereto will be governed by and construed in accordance with
the laws of the State of Nevada, without giving effect to the choice of law
principles thereof; provided, however, that the law governing the fiduciary
duties of each party hereto and their respective boards of directors and the law
governing any other matters of internal corporate governance of any of Ireland,
Sub or CBI shall be the law of their respective jurisdictions of incorporation.

     Section 13.7      Parties in Interest. Nothing expressed or implied in this
Agreement is intended or will be construed to confer upon or give to any person,
firm or corporation other than the parties hereto any rights or remedies under
or by reason of this Agreement or any transaction contemplated hereby, except as
specifically provided in this Agreement.

     Section 13.8      Counterparts. This Agreement may be executed in two or
more counterparts and by the different parties hereto on separate counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

     Section 13.9      Headings and References. The headings of the sections and
articles of this Agreement are inserted for convenience of reference only and
will not by themselves determine the interpretation of this Agreement. All
references herein to sections and articles are to sections and articles of this
Agreement, unless otherwise indicated.

     Section 13.10      Entire Agreement. This Agreement, the schedules and
exhibits and other documents referred to herein which form a part hereof,
contains the entire understanding of the parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants, or undertakings with respect to the
subject matter contained herein, other than those expressly set forth or
referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

-40-

--------------------------------------------------------------------------------

     Section 13.11      Severability. If any provision of this Agreement, or the
application thereof, will for any reason and to any extent be invalid or
unenforceable, such provision will be deemed to be separate, distinct, and
independent and the remainder of this Agreement will remain in full force and
effect and will not be effected by the invalidity or unenforceability of such
provision, and the remainder of the Agreement and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such invalid or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of the invalid and unenforceable provision.

     Section 13.12      Other Remedies. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby or by law
or equity on such party, and the exercise of any one remedy will not preclude
the exercise of any other.

     Section 13.13      Further Assurances. Each party agrees to cooperate fully
with the other parties and to execute such further instruments, documents and
agreements and to give such further written assurances as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.

     Section 13.14      Absence of Third Party Beneficiary Rights. No provision
of this Agreement is intended, nor will be interpreted, to provide to create any
third party beneficiary rights or any other rights of any kind in any client,
customer, affiliate, shareholder, employee, partner or any party hereto or any
other person or entity unless specifically provided otherwise herein, and,
except as so provided, all provisions hereof will be personal solely between the
parties to this Agreement.

     Section 13.15      Mutual Drafting. This Agreement is the joint product of
Ireland and CBI, and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of Ireland and CBI, and shall not be
construed for or against any party hereto.

-41-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan
of Merger to be duly executed as of the date and year first written above.

  IRELAND INC.           /s/ Douglas D.G. Birnie   By:     President   Title:  
                  CBI ACQUISITION CORPORATION           /s/ Douglas D.G. Birnie
  By:     President   Title:                     COLUMBUS BRINE INC.          
/s/ John T. Arkoosh   By:     President   Title:               /s/ John T.
Arkoosh   JOHN T. ARKOOSH           /s/ William Maghan   WILLIAM MAGHAN        
  /s/ Lawrence E. Chizmar Jr.   LAWRENCE E. CHIZMAR JR.

-42-

--------------------------------------------------------------------------------

EXHIBIT A

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT. THIS WARRANT MAY ONLY BE EXERCISED
BY A PERSON WHO QUALIFIES AS AN “ACCREDITED INVESTOR” PURSUANT TO RULE 501 OF
REGULATION D OF THE SECURITIES ACT.

IRELAND INC.
A NEVADA CORPORATION

COMMON STOCK PURCHASE
WARRANT CERTIFICATE NUMBER «Warrant_Cert_No»

«IssueDate»

1. Issuance

THIS IS TO CERTIFY THAT, for value received, «NAME_OF_SUBSCRIBER_» of
«Address_of_Subscriber» (the “Holder”), shall have the right to purchase from
IRELAND INC., a Nevada corporation (the “Corporation”), «Number_Units»
(«No_of_Warrants») (the “Shares”) fully paid and non-assessable shares of the
Corporation’s common stock (the “Common Stock”), subject to further adjustment
as set forth in Section 6 hereof, at any time until 5:00 P.M., Pacific time, on
the «ExpireDay» day of «ExpireMonth», «ExpireYear» (the “Expiration Date”) at an
exercise price of $«ExercisePrix1» per share (the "Exercise Price").

2. Exercise of Warrants

This Warrant is exercisable in whole or in partial allotments of no less than
the lesser of 10,000 shares and the total number of shares issuable pursuant to
the terms of this Warrant, at the Exercise Price, payable in cash or by
certified or official bank check. Upon surrender of this Warrant Certificate
with the annexed Notice of Exercise Form duly executed, together with payment of
the Exercise Price for the Shares purchased, the Holder shall be entitled to
receive a certificate or certificates for the Shares so purchased. No fractional
shares shall be issued in connection with any exercise of this Warrant. In lieu
of the issuance of any fractional share, the Corporation shall round up or down
the fractional amount to the nearest whole number.

3. Reservation of Shares

The Corporation hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of Shares as shall be required for issuance upon exercise of this Warrant (the
“Warrant Shares”).

4. Mutilation or Loss of Warrant

Upon receipt by the Corporation of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) receipt of reasonably satisfactory indemnification, and
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Corporation will execute and deliver a new Warrant of like tenor and date and
any such lost, stolen, destroyed or mutilated Warrant shall thereupon become
void.

--------------------------------------------------------------------------------


IRELAND INC. 2 Common Stock Purchase   Warrant Certificate «Warrant_Cert_No»  


5. Rights of the Holder

The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Corporation, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Corporation except to the extent set forth herein.

6. Protection Against Dilution.

The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the manner following:

  (1)

If and whenever the shares at any time outstanding shall be, subdivided into a
greater or consolidated into a lesser, number of shares, the Exercise Price
shall be decreased or increased proportionately as the case may be; upon any
such subdivision or consolidation, the number of shares which can be purchased
upon the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be.

        (2)

In case of any capital reorganization or of any reclassification of the capital
of the Corporation or in case of the consolidation, merger or amalgamation of
the Corporation with or into any other company, this Warrant shall after such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation confer the right to purchase the number of shares or other
securities of the Corporation or of the Corporation resulting from such capital
reorganization, reclassification, consolidation, merger or amalgamation, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation, upon the exercise of this Warrant would have been entitled. On
such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of this Warrant so that the provisions set forth herein shall
thereafter be applicable as nearly as may reasonably be in relation to any
shares or other securities thereafter deliverable on the exercise of this
Warrant.

        (3)

The rights of the Holder evidenced hereby are to purchase shares prior to or on
the date set out on the face of this Warrant. If there shall, prior to the
exercise of any of the rights evidenced hereby, be any reorganization of the
authorized capital of the Corporation by way of consolidation, merger,
subdivision, amalgamation or otherwise, or the payment of any stock dividends,
then there shall automatically be an adjustment in either or both of the number
of shares which may be purchased pursuant hereto or the price at which such
shares may be purchased so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby. The
Corporation shall have the sole and exclusive power to make such adjustments as
it considers necessary and desirable.

        (4)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.


7. Transfer to Comply with the Securities Act and Other Applicable Securities
Legislation

This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) and have been issued
to the Holder for investment purposes and not with a view to the distribution of
either the Warrant or the Warrant Shares. Each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Corporation, setting forth

--------------------------------------------------------------------------------


IRELAND INC. 3 Common Stock Purchase   Warrant Certificate «Warrant_Cert_No»  

the restrictions on transfer contained in this Section. The Holder understands
that this Warrant and the stock purchasable hereunder constitute “restricted
securities” under federal securities laws and acknowledges that Rule 144 of the
Securities and Exchange Commission is not now, and may not in the future be,
available for resale of this Warrant and/or the stock purchasable hereunder. By
acceptance of this certificate, the Holder acknowledges and agrees that:

  (1)

The Holder is acquiring the Shares for its own account for investment, with no
present intention of dividing its interest with others or of reselling or
otherwise disposing of all or any portion of the same;

        (2)

The Holder does not intend any sale of the Shares either currently or after the
passage of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance;

        (3)

The Holder has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for or which is likely to
compel a disposition of the Shares;

        (4)

The Holder is not aware of any circumstances presently in existence which are
likely in the future to prompt a disposition of the Shares;

        (5)

The Shares were offered to the Holder in direct communication between the Holder
and the Corporation and not through any advertisement of any kind;

        (6)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

All certificates representing the Warrant Shares will be endorsed with the
following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT.”

In addition, the Holder will comply with all other applicable securities
legislation in addition to the Securities Act to which the Holder is subject in
selling or transferring any Warrants or Warrant Shares and the Corporation may
refuse to register any sale or transfer not in compliance with such other
securities legislation.

8. Warrant Acceleration

In the event that the average closing price for the Corporation’s Common Stock
during any twenty (20) consecutive trading days prior to the Expiration Date is
greater than 150% of the Exercise Price, the Corporation shall have the option
to accelerate the expiry date of the Warrants represented hereby to a date which
is thirty (30) days following the sending by the Corporation of a notice of
acceleration to the Holder. However, the Corporation shall not be entitled to
exercise its option to accelerate the Warrants (the “Warrant Call Option”) until
at least two (2) years and six (6) months have passed from the date set forth on
the first page of this Warrant Certificate. For purposes of this Warrant, if the
Corporation’s Common Stock is listed on an established stock exchange or
exchanges in the United States or Canada or on the

--------------------------------------------------------------------------------


IRELAND INC. 4 Common Stock Purchase   Warrant Certificate «Warrant_Cert_No»  

NASDAQ National Market, closing price shall mean the closing price of the
Corporation’s Common Stock as reported by the principal exchange upon which it
is traded or as reported by NASDAQ, and, if the Corporation’s Common Stock is
not listed on an established stock exchange or exchanges in the United States or
Canada or on the NASDAQ National Market, but is quoted on the NASDAQ Capital
Market, the OTC Bulletin Board or the Pink Sheets, the closing price as quoted
by the NASD, the OTC Bulletin Board or the Pink Sheets, as the case may be.

9. Cashless Exercise

Notwithstanding any provision in this Warrant Certificate to the contrary, the
Holder of this Warrant may elect to exercise this Warrant by means of a
“cashless exercise” in which the Holder shall, upon surrender of this Warrant
Certificate with the annexed Notice of Exercise Form duly executed, be entitled
to receive that number of Warrant Shares as is equal to the number obtained by
the following formula: [(A-B)C]÷ A where

A =

the average closing price of the Corporation’s Common Stock during the five (5)
trading days immediately preceding the day this provision is exercised,
calculated in accordance with Section 8 of this Warrant.

  B =

the Exercise Price.

C =

the maximum number of shares of the Corporation’s Common Stock issuable upon
exercise of this Warrant.

For purposes of the calculation set out above, this cashless exercise provision
shall be deemed to have been exercised (i) if the Corporation has exercised the
Warrant acceleration provisions of Section 8 of this Warrant, on the date that
Ireland exercises its acceleration rights provided therein, and (ii) if the
Corporation has not exercised the Warrant acceleration provisions of Section 8
of this Warrant, on the date that the Corporation receives a duly executed
Notice of Exercise Form from the Holder informing the Corporation of the
Holder’s intention to exercise this cashless exercise provision.

Notwithstanding any provision of this Warrant Certificate to the contrary, upon
the exercise of any part of the cashless exercise rights provided under this
Section, the Holder’s rights to acquire any additional shares of the
Corporation’s common stock under this Warrant Certificate shall be forever
extinguished. NOTE: THIS MEANS THAT HOLDERS ELECTING TO UTILILIZE THE CASHLESS
EXERCISE PROVISION MUST DO SO FOR 100% OF THEIR WARRANT SHARES OR RISK
FORFEITURE.

10. Payment of Taxes

The Corporation shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares issuable under this Warrant in the
name other than that of the Holder, and in any such case, the Corporation shall
not be required to issue or deliver any stock certificate until such tax or
other charge has been paid or it has been established to the Corporation’s
satisfaction that no such tax or other charge is due.

11. Notices

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.

--------------------------------------------------------------------------------


IRELAND INC. 5 Common Stock Purchase   Warrant Certificate «Warrant_Cert_No»  


CORPORATION: IRELAND INC.   Attention: Douglas D.G. Birnie,   Chief Executive
Officer, President & Secretary   2441 West Horizon Ridge Parkway, Suite 100  
Henderson, NV 89052       Tel: (702) 932-0353     with a copy to: O’NEILL LAW
GROUP PLLC   Attention: Stephen F.X. O’Neill   435 Martin Street, Suite 1010  
Blaine, Washington 98230       Fax: (360) 332-2291     HOLDER: At the address
set forth above.


12. Governing Law

This Warrant shall be deemed to be a contract made under the laws of the State
of Nevada and for all purposes shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be made and
performed entirely within the State of Nevada.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.

IRELAND INC.
by its authorized signatory:

    Douglas D.G. Birnie   Chief Executive Officer, President and Secretary  


--------------------------------------------------------------------------------

NOTICE OF EXERCISE FORM

TO: IRELAND INC.   A Nevada Corporation (the “Corporation”)

Dear Sirs:

The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for shares (the “Shares”) of the common stock of IRELAND INC.
referred to in the Common Stock Purchase Warrant Certificate «Warrant_Cert_No»
surrendered herewith according to the terms and conditions thereof and (check
one):

[ ]

herewith makes payment by cash, certified check or bank draft of the purchase
price in full for the Shares in accordance with the Warrant; or

   



[ ]

hereby notifies the Corporation that it is exercising the cashless exercise
rights provided in Section 9 of the Warrant for 100% of its remaining Warrant
Shares.

Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:

  NAME:    
                                                                                             
       (Please Print)         ADDRESS:              

The Subscriber represents and warrants to the Corporation that:

(a)

The Subscriber has not offered or sold the Shares within the meaning of the
United States Securities Act of 1933 (the “Securities Act”);

    (b)

The Subscriber is acquiring the Shares for its own account for investment, with
no present intention of dividing its interest with others or of reselling or
otherwise disposing of all or any portion of the same;

    (c)

The Subscriber does not intend any sale of the Shares either currently or after
the passage of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance;

    (d)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares;

    (e)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Shares;


--------------------------------------------------------------------------------


(f)

The Shares were offered to the Subscriber in direct communication between the
Subscriber and the Corporation and not through any advertisement of any kind;

      (g)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

      (h)

This subscription form will also confirm the Subscriber’s agreement as follows:

      (i)

the Shares have not been registered under the Securities Act or applicable state
“Blue Sky” laws and, therefore, the Shares may not be resold, transferred or
hypothecated without the registration of the Shares, or an opinion of counsel
satisfactory to the Corporation to the effect that such registration is not
necessary.

      (ii)

Only the Corporation can take action to register the Shares under the Securities
Act or applicable state securities law or to comply with the requirements for an
exemption under the Securities Act or applicable state securities law.

      (iii)

The certificates representing the Shares will be endorsed with the following
legend:

     

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION D PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.”

      (iv)

The Subscriber is an “accredited investor”, as defined in Rule 501 of Regulation
D of the Securities Act.

Please deliver a share certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.

DATED this _____ day of _______________, _____ .

  Signature of Subscriber:           Name of Subscriber:           Address of
Subscriber:              


--------------------------------------------------------------------------------

Exhibit B - Sample of Calculations for Exchange Price and Exchange Ratio

The Values listed below are for calculation example purposes only.

Sample exchange price (10 day average)           Trading Data                  
                                  Date   Closing Price           Date     Open  
  High     Low     Close     Volume                   11/15/2007     1.75    
1.78     1.75     1.75     5,750   Mon, 11-19-07   1.75           11/20/2007    
1.90     1.90     1.90     1.90     3,000   Tue, 11-20-07   1.90          
11/21/2007     1.90     1.90     1.90     1.90     500   Wed, 11-21-07   1.90  
        11/23/2007     1.90     1.90     1.75     1.75     7,100   Thu, 11-22-07
  1.90           11/28/2007     1.90     1.92     1.90     1.90     4,000   Fri,
11-23-07   1.75           11/29/2007     1.80     1.80     1.80     1.80    
10,500   Sat, 11-24-07   1.75           11/30/2007     1.95     1.95     1.95  
  1.95     698   Sun, 11-25-07   1.75                                          
  Mon, 11-26-07   1.75                                             Tue, 11-27-07
  1.75                                             Wed, 11-28-07   1.90        
                                                                               
      10 day average   1.810                                                    
                                                                               
            Exchange Price $  1.81                                            
Warrant Exercise Price $  2.26                                            
Warrant Call Share Price $  3.39                                                
                                                                               
                Exchange Ratio                                                  
                                            CBI Shares   10,500,000            
                                Value in IRLD Shares to be issued   20,000,000  
                                          Exchange Price $  1.81                
                            IRLD Shares to be issued   11,049,724              
                                                                               
IRLD : CBI Ratio   1.05                                            


Shareholder List CBI Shares IRLD Shares  Warrants  CBI holder #1 1,500,000
1,578,532 789,266 CBI holder #2 680,000 715,602 357,801 CBI holder #3 500,000
526,178 263,089 CBI holder #4 225,000 236,780 118,390 CBI holder #5 115,000
121,021 60,511 …      


--------------------------------------------------------------------------------


EXHIBIT C TO THE AGREEMENT AND PLAN OF MERGER AMONG IRELAND INC., CBI
ACQUISITION LLC, COLUMBUS BRINE INC., JOHN T. ARKOOSH, WILLIAM MAGHAN AND
LAWRENCE E. CHIZMAR JR.     CERTIFICATE OF QUALIFIED INVESTOR

In connection with the issuance of common stock ("Ireland Common Stock") of
IRELAND INC., a Nevada corporation ("Ireland"), to the undersigned, pursuant to
that certain Agreement and Plan of Merger dated [date] among Ireland, CBI
Acquisition Inc. (“Ireland Sub”), a Nevada corporation, and Columbus Brine Inc.,
a Nevada corporation (“CBI”), the undersigned hereby covenants, agrees,
represents and warrants with and to Ireland, Ireland Sub and CBI as follows, and
acknowledges that Ireland, Ireland Sub and CBI are relying on such covenants,
representations and warranties in connection with the issuance of Ireland Common
Stock to the undersigned as contemplated in the Agreement and Plan of Merger:

1. Suitable Investor.

     The undersigned:

(a)      has received a copy of the information statement (the “Information
Statement”) prepared by Ireland, Ireland Sub and CBI with respect to the merger
contemplated in the Agreement and Plan of Merger and, either alone or with his,
her or its purchaser representative(s) has such knowledge and experience in
financial and business matters that he, she or it, is capable of evaluating the
merits and risks of the prospective investment, or the issuer reasonably
believes; or

(b)      is either:

(i)      a natural person whose individual net worth, or joint net worth with
his or her spouse, at the date of this Certificate exceeds US $1,000,000,

(ii)      a natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with his or her spouse in
excess of $300,000 in each of those years, and has a reasonable expectation of
reaching the same income level in the current year, or

(iii)      a corporation, limited liability company, partnership or other entity
in which all of the equity owners meet one or more of the conditions set out in
(a), (b) or (c).

2. Acquired Entirely for Own Account.

     The undersigned represents and warrants that he, she or it is acquiring the
Ireland Common Stock solely for the undersigned’s own account for investment and
not with a view to or for sale or distribution of the Ireland Common Stock or
any portion thereof and without any present intention of selling, offering to
sell or otherwise disposing of or distributing the Ireland Common Stock or any
portion thereof in any transaction other than a transaction complying with the
registration requirements of the U.S. Securities Act of 1933, as amended (the
"Securities Act"), and applicable state and provincial securities laws, or
pursuant to an exemption therefrom. The undersigned also represents that the
entire legal and beneficial interest of the Ireland Common Stock that he, she or
it is acquiring is being acquired for, and will be held for, the undersigned’s
account only, and neither in whole nor in part for any other person or entity.

3. Information Concerning Ireland.

     The undersigned acknowledges that he, she or it has received all such
information as the undersigned deems necessary and appropriate to enable him,
her or it to evaluate the financial risk inherent in making an investment in the
Ireland Common Stock, including but not limited to Ireland’s Form 10-KSB filed
with the U.S. Securities and Exchange Commission, and the documents and
materials included therewith, which includes a description of the risks inherent
in an investment in Ireland and the Information Statement (collectively, the

--------------------------------------------------------------------------------

"Disclosure Documents"). The undersigned further acknowledges that he, she or it
has received satisfactory and complete information concerning the business and
financial condition of Ireland in response to all inquiries in respect thereof.

4. Economic Risk and Suitability.

     The undersigned represents and warrants as follows:

     (a)      the undersigned realizes that the Ireland Common Stock involves a
high degree of risk and are a speculative investment, and that he, she or it is
able, without impairing the undersigned’s financial condition, to hold the
Ireland Common Stock for an indefinite period of time;

     (b)      the undersigned recognizes that there is no assurance of future
profitable operations and that investment in Ireland involves substantial risks,
and that the undersigned has taken full cognizance of and understands all of the
risk factors related to the Ireland Common Stock;

     (c)      the undersigned has carefully considered and has, to the extent
the undersigned believes such discussion necessary, discussed with the
undersigned’s professional legal, tax and financial advisors the suitability of
an investment in Ireland for the particular tax and financial situation of the
undersigned and that the undersigned and/or the undersigned’s advisors have
determined that the Ireland Common Stock is a suitable investment for the
undersigned;

     (d)      the financial condition and investment of the undersigned are such
that he, she or it is in a financial position to hold the Ireland Common Stock
for an indefinite period of time and to bear the economic risk of, and withstand
a complete loss of, the value of the Ireland Common Stock;

     (e)      the undersigned alone, or with the assistance of professional
advisors, has such knowledge and experience in financial and business matters
that the undersigned is capable of evaluating the merits and risks of acquiring
the Ireland Common Stock, or has a pre-existing personal or business
relationship with Ireland or any of its officers, directors, or controlling
persons of a duration and nature that enables the undersigned to be aware of the
character, business acumen and general business and financial circumstances of
Ireland or such other person;

     (f)      the undersigned has carefully read the Disclosure Documents and
Ireland has made available to the undersigned or the undersigned’s advisors all
information and documents requested by the undersigned relating to investment in
the Ireland Common Stock, and has provided answers to the undersigned’s
satisfaction to all of the undersigned’s questions concerning Ireland;

     (g)      if the undersigned is a partnership, trust, corporation or other
entity: (1) it was not organized for the purpose of acquiring the Ireland Common
Stock (or all of its equity owners are "accredited investors" as defined in Rule
501 of Regulation D); (2) it has the power and authority to execute this
Certificate and the person executing said document on its behalf has the
necessary power to do so; (3) its principal place of business and principal
office are located within the state set forth in its address below; and (4) all
of its trustees, partners and/or shareholders, whichever the case may be, are
bona fide residents of said state;

     (h)      the undersigned understands that neither Ireland nor any of its
officers or directors has any obligation to register the Ireland Common Stock
under any federal or other applicable securities act or law;

     (i)      the undersigned has relied solely upon the Disclosure Documents,
advice of his or her representatives, if any, and independent investigations
made by the undersigned and/or his or her the undersigned representatives, if
any, in making the decision to acquire the Ireland Common Stock and acknowledges
that no representations or agreements other than those set forth in the
Disclosure Documents have been made to the undersigned in respect thereto;

     (j)      all information which the undersigned has provided concerning the
undersigned himself, herself or itself is correct and complete as of the date
set forth below, and if there should be any material change in such information
prior to the issuance of the Ireland Common Stock, he, she or it will
immediately provide such information to Ireland;

--------------------------------------------------------------------------------

     (k)      the undersigned confirms that the undersigned has received no
general solicitation or general advertisement and has attended no seminar or
meeting (whose attendees have been invited by any general solicitation or
general advertisement) and has received no advertisement in any newspaper,
magazine, or similar media, broadcast on television or radio regarding acquiring
the Ireland Common Stock; and

     (l)      the undersigned is at least 21 years of age and is a citizen of
the United States residing at the address indicated below.

5. Restricted Securities.

     The undersigned acknowledges that Ireland has hereby disclosed to the
undersigned in writing that:

  (a)

the shares of Ireland Common Stock that the undersigned is acquiring have not
been registered under the Securities Act or the securities laws of any state of
the United States, and such securities must be held indefinitely unless a
transfer of them is subsequently registered under the Securities Act or an
exemption from such registration is available; and

        (b)

Ireland will make a notation in its records of the above described restrictions
on transfer and of the legend described below.


6. Legends.

     The undersigned agrees that the share certificates representing the shares
of Ireland Common Stock to be issued to him, her or it pursuant to the Amended
and Restated Agreement and Plan of Merger will bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
ACT.”

7. Understandings.

The undersigned understands, acknowledges and agrees that:

     (a)      no federal or state agency has made any finding or determination
as to the accuracy or adequacy of the Disclosure Documents or as to the fairness
of the terms of this offering for investment nor any recommendation or
endorsement of the Ireland Common Stock;

     (b)      this offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act, which is in part
dependent upon the truth, completeness and accuracy of the statements made by
the undersigned herein;

     (c)      the shares of Ireland Common Stock to be issued to the undersigned
pursuant to the Amended and Restated Agreement and Plan of Merger will be
"restricted securities" in the U.S. under the Securities Act. There can be no
assurance that the undersigned will be able to sell or dispose of the Ireland
Common Stock. It is understood that in order not to jeopardize this offering’s
exempt status under Section 4(2) of the Act, any transferee may, at a minimum,
be required to fulfill the investor suitability requirements thereunder;

     (d)      the representations, warranties and agreements of the undersigned
contained herein and in any other writing delivered in connection with the
transactions contemplated hereby shall be true and correct in all respects on
and as of the date the Ireland Common Stock is acquired as if made on and as of
such date; and

--------------------------------------------------------------------------------

      (e)      THE IRELAND COMMON STOCK MAY NOT BE TRANSFERRED, RESOLD OR
OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
UNDERSIGNED SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL
RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

IN WITNESS WHEREOF, I have executed this Certificate of Qualified Investor.

      Signature   Date       Print Name   Title (if Applicable)       Address  
Number of Shares      


--------------------------------------------------------------------------------

Exhibit D

[Date of Closing]

Ireland, Inc. #100 – 2441 West Horizon Ridge Parkway Henderson NV 89052
Attention: Douglas Birnie


Re: Agreement and Plan of Merger: Ireland, Inc.; Columbus Brine, Inc.

Dear Mr. Birnie:

     In acting as counsel for Columbus Brine, Inc., a Nevada corporation
(“CBI”), in connection with the Agreement and Plan of Merger (“Merger
Agreement”) among Ireland Inc., a Nevada corporation (“Ireland”), CBI
Acquisition Inc., a Nevada corporation and a wholly-owned subsidiary of Ireland
(“Sub”), Columbus Brine Inc., a Nevada corporation (“CBI”), John T. Arkoosh,
William Maghan and Lawrence E. Chizmar Jr. (Messrs. Arkoosh, Maghan and Chizmar
being hereinafter referred to collectively as the “CBI Principals”), CBI has
requested that we render an opinion with regard to the Merger Agreement and
certain documents described in, or executed in connection with the Merger
Agreement (“Merger Agreement Documents”).

     We have reviewed the Merger Agreement Documents. We have made no other
independent investigation of the warranties and representations made by CBI in
the Merger Agreement Documents, or any other related matters. All capitalized
terms used herein but not defined herein shall have the meanings given to such
terms in the Merger Agreement.

     We have examined originals or copies of such corporate records and
certificates of public officials as we have deemed necessary or advisable for
purposes of this opinion. We have relied upon the certificates of all public
officials and corporate officers with respect to the accuracy of all matters
contained therein.

     In rendering this opinion, we have assumed the authenticity of all
documents submitted to us as originals, the genuineness of all signatures, the
legal capacity of

1

--------------------------------------------------------------------------------

natural persons and the conformity to originals of all copies of all documents
submitted to us.

     We are members of the bar of the states of Colorado and Wyoming. We express
no opinion as to the laws of any jurisdiction other than Colorado and Wyoming,
and as to the General Corporation Law of the State of Nevada and the federal
laws of the United States of America. We express no opinion with respect to the
effect or application of any other laws. Special rulings of authorities
administering any of such laws or opinions of other counsel have not been sought
or obtained by us in connection with rendering the opinions expressed herein.

     Based on and subject to the foregoing and the qualifications, limitations,
and exceptions set forth below we are of the opinion that:

     1.      CBI is a corporation duly formed, validly existing and in good
standing under the laws of the State of Nevada. The Articles of Incorporation
and Bylaws of CBI [as amended as of the date hereof] are in full force and
effect. CBI has all necessary corporate power and authority to carry on its
business as it is now being conducted.

     2.      CBI has full power, authority and legal right to execute, deliver,
and perform the provisions of the Merger Agreement and all other instruments
required to be delivered by CBI under the terms of the Merger Agreement.

     3.      All corporate action necessary for the authorization, execution,
delivery of the Merger Agreement Documents by CBI and the performance by CBI of
the obligations to be performed by CBI as of the date hereof under the Merger
Agreement Documents has been taken on the part of CBI’s directors and
stockholders.

     4.      To the best of our knowledge, there are no actions, proceedings or
investigations pending or threatened against or affecting CBI (or any basis
therefore known to us) which, if decided adversely to them, would adversely
affect CBI’s ability to perform and observe the terms, covenants and provisions
of the Merger Agreement.

     5.      To the best of our knowledge, other than filing of Articles of
Merger with the Nevada Secretary of State at the Effective Time, no consent,
approval or other authorization of, or registration, declaration or filing with,
any court, governmental agency or commission is required for the valid execution
and

2

--------------------------------------------------------------------------------

delivery of the Merger Agreement by CBI, or for the validity or enforceability
thereof against any other party.

     6.      The execution and delivery of the Merger Agreement by CBI,
compliance with the terms, covenants and provisions thereof, and the
consummation of the transactions contemplated thereby have not and will not
result in a breach or violation of any provision of CBI’s articles of
Incorporation or Bylaws.

     7.      Each of the Merger Agreement Documents and all other instruments
delivered by CBI have been duly authorized, executed and delivered by CBI. The
Merger Agreement is a legal, valid and binding obligation of CBI, enforceable
against CBI, in accordance with the terms thereof.

     Our opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:

     A.      The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the relief of debtors or the
rights and remedies of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent conveyances and
preferential transfers.

     B.      Limitations imposed by state law, federal law or general equitable
principles of the law of the United States upon the specific enforceability of
any of the remedies, covenants or other provisions of any applicable agreement
and upon the availability of injunctive relief or other equitable remedies,
regardless of whether enforcement of any such agreement is considered in a
proceeding in equity or at law.

     This opinion is rendered as of the date first written above, is solely for
your benefit in connection with the Agreement and may not be relied upon or used
by, circulated, quoted, or referred to nor may any copies hereof by delivered to
any other person without our prior written consent. We disclaim any obligation
to update this opinion letter or to advise you of facts, circumstances, events
or developments which hereafter may be brought to our attention and which may
alter, affect or modify the opinions expressed herein.

  Very truly yours,       ALAN W. PERYAM, LLC [Zupkus & Angell, P.C. letterhead
to be used]

3

--------------------------------------------------------------------------------

EXHIBIT E

Columbus Brine, Inc. 3415 Klamath Woods Place Concord, California 94518
Attention: John T. Arkoosh


  Re: Agreement and Plan of Merger: Ireland, Inc.; Columbus Brine, Inc.

Dear Mr. Arkoosh:

     In acting as counsel for Ireland, Inc., a Nevada corporation (“Ireland”),
in connection with the Agreement and Plan of Merger (“Merger Agreement”) among
Ireland Inc., a Nevada corporation (“Ireland”), CBI Acquisition Inc., a Nevada
corporation and a wholly-owned subsidiary of Ireland (“Sub”), Columbus Brine
Inc., a Nevada corporation (“CBI”), John T. Arkoosh, William Maghan and Lawrence
E. Chizmar Jr. (Messrs. Arkoosh, Maghan and Chizmar being hereinafter referred
to collectively as the “CBI Principals”), Ireland has requested that we render
an opinion with regard to the Merger Agreement and certain documents executed in
connection with the Merger Agreement (“Merger Agreement Documents”).

     We have reviewed the Merger Agreement Documents. We have made no other
independent investigation of the warranties and representations made by Ireland
in the Merger Agreement Documents, or any other related matters. All capitalized
terms used herein but not defined herein shall have the meanings given to such
terms in the Merger Agreement.

     We have examined originals or copies of such corporate records and
certificates of public officials as we have deemed necessary or advisable for
purposes of this opinion. We have relied upon the certificates of all public
officials and corporate officers with respect to the accuracy of all matters
contained therein.

     In rendering this opinion, we have assumed the authenticity of all
documents submitted to us as originals, the genuineness of all signatures, the
legal capacity of natural persons and the conformity to originals of all copies
of all documents submitted to us.

     Based on and subject to the foregoing and the qualifications, limitations,
and exceptions set forth below we are of the opinion that:

     1.      Ireland is a corporation duly formed, validly existing and in good
standing under the laws of the State of Nevada. The Ireland formation documents
[as amended] are in full force and effect. Ireland has all necessary corporate
power and authority to carry on its business as it is now being conducted.

--------------------------------------------------------------------------------

     2.      Ireland has full power, authority and legal right to execute,
deliver, and perform the provisions of the Merger Agreement and all other
instruments required to be delivered by Ireland under the terms of the Merger
Agreement.

     3.      All corporate action necessary for the authorization, execution,
delivery of the Merger Agreement Documents by Ireland and the performance by
Ireland of the obligations to be performed by Ireland as of the date hereof
under the Merger Agreement Documents has been taken on the part of Ireland’s
directors.

     4.      To the best of our knowledge, there are no actions, proceedings or
investigations pending or threatened against or affecting Ireland (or any basis
therefore known to us) which, if decided adversely to them, would adversely
affect Ireland’s ability to perform and observe the terms, covenants and
provisions of the Merger Agreement.

     5.      To the best of our knowledge, no consent, approval or other
authorization of, or registration, declaration or filing with, any court,
governmental agency or commission is required for the valid execution and
delivery of the Merger Agreement by Ireland, or for the validity or
enforceability thereof against any other party.

     6.      The execution and delivery of the Merger Agreement by Ireland,
compliance with the terms, covenants and provisions thereof, and the
consummation of the transactions contemplated thereby have not and will not
result in a breach or violation of any provision of Ireland’s articles of
incorporation or bylaws.

     7.      Each of the Merger Agreement Documents and all other instruments
delivered by Ireland have been duly authorized, executed and delivered by
Ireland. The Merger Agreement is a legal, valid and binding obligation of
Ireland, enforceable against Ireland, in accordance with the terms thereof.

     Nothing herein shall be deemed an opinion as to the laws of any
jurisdiction other than the State of Nevada.

     This opinion is intended solely for the use of CBI in connection with the
Merger Agreement. It may not be relied upon by any other person or for any other
purpose, or reproduced or filed publicly by any person, without the written
consent of this firm. This opinion is issued only with respect to the present
status of the law in the State of Nevada. We assume no obligation to update or
supplement this opinion in response to subsequent changes in the law or future
events affecting the transactions contemplated in the Merger Agreement.

2

--------------------------------------------------------------------------------

EXHIBIT F

COVENANT NOT TO COMPETE

     THIS COVENANT NOT TO COMPETE (“Covenant”) is made and entered into this
____ day of December, 2007, by and between the undersigned officer and/or
director of Columbus Brine, Inc., a Nevada corporation, (“CBI”) and Ireland,
Inc., a Nevada corporation (“Ireland”).

W I T N E S S E T H:

WHEREAS:

     A.      Ireland is a mineral exploration company;

     B.      CBI is the owner of mineral claims;

     C.      Ireland and CBI have entered Agreement and Plan of Merger executed
by, among others, Ireland and CBI on December __, 2007 (“Merger Agreement”)
pursuant to which, among other things: (i) Ireland will acquire the assets of
CBI; and (ii) CBI and the CBI Principals, as defined in the Merger Agreement,
have agreed to cause all officers and directors of CBI to sign and deliver to
Ireland this Covenant, before Closing as defined in the Merger Agreement;

     D.      Upon consummation of the transaction which is contemplated by the
Merger Agreement, CBI officer and directors could have the financial
wherewithal, and the knowledge and experience, to participate in mineral
exploration and development, which could be in competition with Ireland; and

     E.      Subject to the terms and conditions set forth in this Covenant, the
undersigned CBI officer and/or director is willing to refrain from the
competitive activities which are described below.

     NOW THEREFORE, in consideration of the foregoing and other valuable
promises and considerations, it is hereby agreed as follows:

     1.      Covenant Not to Compete. In exchange for the consideration to CBI,
through the terms of the Merger Agreement, the undersigned CBI officer and/or
director agrees not to engage in any "Competitive Conduct" (as that term is
defined by Section 2 below) during the period commencing on the Closing Date, as
defined by the Merger Agreement and ending upon expiration of four (4) years
thereafter (the "Non-Competition Term"). It is specifically provided, however,
that the undersigned CBI

--------------------------------------------------------------------------------

EXHIBIT F

officer and/or director shall not be precluded from engaging in competitive
conduct if Ireland is in default with respect to any of its obligations under
the Merger Agreement, or the Merger transaction does not close.

     2.      Competitive Conduct. As used herein, the term "Competitive Conduct"
shall mean a collective reference to any of the following activities:

          a.      The engaging in mining or natural resources exploration
business or any related business, where the subject minerals or natural
resources are located within two hundred miles of the CP, as defined in the
Merger Agreement; and

          b.      The holding of a proprietary interest, either directly or
indirectly, in any mineral property, concern or business, which is located, or
holds property, within two hundred (200) miles of the CP, as defined in the
Merger Agreement. The interest held by CBI directors in the mineral claims
included in the Merger Agreement that Ireland will continue to lease are
excluded from this provision.

     3.      Remedies. In the event of a default in the performance of Seller's
obligations hereunder, Buyer shall be entitled to such remedies as may be
available at law or in equity.

     4.      Nevada Law. This Agreement shall be construed and interpreted
according to the laws of the State of Nevada.

     5.      Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

     6.      Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

     7.      Attorneys Fees. If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs incurred in that
action or proceeding, in addition to any other relief to which he may be
entitled.

--------------------------------------------------------------------------------

EXHIBIT F

     IN WITNESS WHEREOF, the undersigned has caused this Covenant to be duly
executed as of the date and year first written above.

CBI OFFICER AND/OR DIRECTOR:

Signature:           Name:           Title:    


--------------------------------------------------------------------------------